Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-167179 SUBSCRIPTION AND COMMUNITY OFFERING PROSPECTUS (Proposed Holding Company for Kaiser Federal Bank) Up to 8,625,000 Shares of Common Stock (Subject to increase to up to 9,918,750 shares) Kaiser Federal Financial Group, Inc., a Maryland corporation, is offering shares of common stock for sale at $10.00 per share in connection with the conversion of K-Fed Mutual Holding Company from the mutual to the stock form of organization. The shares of common stock we are offering represent the 66.7% ownership interest in K-Fed Bancorp currently owned by K-Fed Mutual Holding Company.K-Fed Bancorp’s common stock is currently traded on the Nasdaq Global Market under the trading symbol “KFED.”We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “KFFG.” We are offering the shares of common stock to eligible depositors of Kaiser Federal Bank in a “subscription offering.”Depositors of Kaiser Federal Bank with aggregate account balances of at least $50 as of the close of business on March 31, 2009 will have first priority rights to buy our shares of common stock.Shares of common stock not purchased in the subscription offering may be offered for sale to the general public in a “community offering.” We also may offer for sale shares of common stock not purchased in the subscription offering or the community offering through a “syndicated community offering.” Keefe, Bruyette & Woods, Inc. will serve as sole book-running manager for the syndicated community offering. We are offering up to 8,625,000 shares of common stock for sale on a best efforts basis.We may sell up to 9,918,750 shares of common stock because of demand for the shares of common stock or changes in market conditions, without resoliciting purchasers.In addition to the shares we are selling in the offering, we also will simultaneously issue up to 4,310,140 shares of common stock to existing public stockholders of K-Fed Bancorp in exchange for their existing shares.The number of shares to be issued in the exchange may be increased to up to 4,956,661 shares of common stock, if we sell 9,918,750 shares of common stock in the offering.We must sell a minimum of 6,375,000 shares in the offering and issue 3,185,756 shares in the exchange in order to complete the offering and the exchange of existing shares of common stock.Completion of the conversion and offering is subject to the approval of the Office of Thrift Supervision, the stockholders of K-Fed Bancorp and the members of K-Fed Mutual Holding Company (depositors of Kaiser Federal Bank). The minimum order is 25 shares.The offering will expire at 2:00 p.m., Pacific Time, on October 29, 2010.We may extend this expiration date without notice to you until December 13, 2010.Once submitted, orders are irrevocable unless the offering is terminated or is extended, with Office of Thrift Supervision approval, beyond December 13, 2010, or the number of shares of common stock to be sold is increased to more than 9,918,750 shares or decreased to less than 6,375,000 shares.If the offering is extended past December 13, 2010, or if the number of shares to be sold is increased to more than 9,918,750 shares or decreased to less than 6,375,000 shares, we will resolicit subscribers, and you will have the opportunity to maintain, change or cancel your order.If you do not provide us with a written indication of your intent, your funds will be promptly returned to you, with interest. Funds received in the subscription and the community offering prior to the completion of the offering will be held in a segregated account at Kaiser Federal Bank and will earn interest at 0.25% per annum until the completion of the offering. Keefe, Bruyette & Woods, Inc. will assist us in selling our shares of common stock on a best efforts basis in the subscription and community offerings.Keefe, Bruyette & Woods, Inc. is not required to purchase any shares of common stock that are being offered for sale. OFFERING SUMMARY Price: $10.00 per Share Minimum Midpoint Maximum Adjusted Maximum Number of shares Gross offering proceeds $ Estimated offering expenses, excluding selling agent commissions and expenses $ Selling agent commissions and expenses (1) $ Estimated net proceeds $ Estimated net proceeds per share $ The amounts shown assume that 40.0% of the shares are sold in the subscription and community offerings and the remaining 60.0% are sold in a syndicated community offering. The amounts shown include: (i) selling commissions payable by us to Keefe, Bruyette & Woods, Inc. in connection with the subscription offering equal to 1.0% of the aggregate dollar amount of common stock sold in the subscription offering and community offering (net of insider purchases and shares purchased by our employee stock ownership plan), or approximately $336,028, at the adjusted maximum of the offering range; (ii) fees and selling commissions payable by us to Keefe, Bruyette & Woods, Inc., Sterne, Agee & Leach, Inc.and any other broker-dealers participating in the syndicated community offering equal to 5.5% of the aggregate dollar amount of common stock sold in the syndicated community offering, 85% of which will be paid to Keefe, Bruyette & Woods, Inc. and 15% of which will be paid to Sterne, Agee & Leach, Inc., or approximately $3,423,187 at the adjusted maximum of the offering; and (iii) other expenses of the offering payable to Keefe, Bruyette & Woods, Inc. as selling agent estimated to be $80,000, which is included in the fixed offering expenses. See “Pro Forma Data” and “The Conversion and Offering—Plan of Distribution; Selling Agent Compensation” for information regarding compensation to be received by Keefe, Bruyette & Woods, Inc., Sterne, Agee & Leach, Inc.and the other broker-dealers that may participate in the syndicated community offering, including the assumptions regarding the number of shares that may be sold in the subscription and community offerings and the syndicated community offering used to determine the estimated offering expenses. If all shares of common stock are sold in the syndicated community offering, the maximum selling agent commissions and expenses would be $3.5 million, $4.1 million, $4.7 million and $5.5 million at the minimum, midpoint, maximum, and adjusted maximum levels of the offering, respectively. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 20. These securities are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Neither the Securities and Exchange Commission, the Office of Thrift Supervision, nor any state securities regulator has approved or disapproved of these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Keefe, Bruyette & Woods For assistance, please contact the Stock Information Center, toll-free, at (877) 860-2086. The date of this prospectus is September 28, 2010. TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 20 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF K-FED BANCORP AND SUBSIDIARY 36 FORWARD-LOOKING STATEMENTS 38 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING 40 OUR DIVIDEND POLICY 42 MARKET FOR THE COMMON STOCK 42 HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE 44 CAPITALIZATION 45 PRO FORMA DATA 47 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 52 BUSINESS OF KAISER FEDERAL FINANCIAL GROUP, INC. 68 BUSINESS OF K-FED BANCORP 68 BUSINESS OF KAISER FEDERAL BANK 69 SUPERVISION AND REGULATION TAXATION MANAGEMENT BENEFICIAL OWNERSHIP OF COMMON STOCK SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS THE CONVERSION AND OFFERING COMPARISON OF STOCKHOLDERS’ RIGHTS FOR EXISTING STOCKHOLDERS OF K-FED BANCORP RESTRICTIONS ON ACQUISITION OF KAISER FEDERAL FINANCIAL GROUP, INC. DESCRIPTION OF CAPITAL STOCK OF KAISER FEDERAL FINANCIAL GROUP, INC. FOLLOWING THE CONVERSION TRANSFER AGENT EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF K-FED BANCORP AND SUBSIDIARY F-1 i SUMMARY The following summary explains the significant aspects of the conversion, the offering and the exchange of existing shares of K-Fed Bancorp common stock for shares of Kaiser Federal Financial Group, Inc. common stock. It may not contain all of the information that is important to you. Before making an investment decision, you should read this entire document carefully, including the consolidated financial statements and the notes to the consolidated financial statements, and the section entitled “Risk Factors.” The Companies Kaiser Federal Financial Group, Inc. Kaiser Federal Financial Group, Inc. is a Maryland corporation that will own all of the outstanding common stock of Kaiser Federal Bank upon completion of the conversion and the offering, and will be the successor to K-Fed Bancorp. Kaiser Federal Financial Group, Inc.’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. K-Fed Mutual Holding Company K-Fed Mutual Holding Company is the federally chartered mutual holding company of K-Fed Bancorp.K-Fed Mutual Holding Company’s principal business activity is the ownership of 8,861,750 shares of common stock of K-Fed Bancorp, or 66.7% of the outstanding shares as of June 30, 2010.Upon completion of the conversion and offering, K-Fed Mutual Holding Company will no longer exist. K-Fed Mutual Holding Company’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. K-Fed Bancorp K-Fed Bancorp is a federally chartered corporation that owns all of the outstanding common stock of Kaiser Federal Bank.At June 30, 2010, K-Fed Bancorp had consolidated assets of $866.8 million, deposits of $630.7 million and stockholders’ equity of $94.7 million.After the completion of the conversion and offering, K-Fed Bancorp will cease to exist, but will be succeeded by Kaiser Federal Financial Group, Inc., a Maryland corporation.As of June 30, 2010, K-Fed Bancorp had 13,290,200 shares of common stock outstanding. As of that date, K-Fed Mutual Holding Company owned 8,861,750 shares of common stock of K-Fed Bancorp, representing 66.7% of the outstanding shares of common stock.The remaining shares were owned by the public. K-Fed Bancorp’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. Kaiser Federal Bank Kaiser Federal Bank is a federally chartered savings bank headquartered in Covina, California. It was originally founded in 1953 as a credit union to serve the employees of the Kaiser Foundation Hospital in Los Angeles, California and converted to a federal mutual savings bank in 1999.Our banking facilities are generally located in close proximity to Kaiser Permanente Medical Centers in Southern California.Kaiser Federal Bank reorganized into the mutual holding company structure in 2003 and became the wholly owned subsidiary of K-Fed Bancorp. Kaiser Federal Bank conducts its business from three full-service banking offices and six financial service centers that provide the same services as a full service branch except they do not dispense or accept cash except through an on-site automated teller machine or ATM.We currently have 57 ATMs. 1 Kaiser Federal Bank’s principal business activity consists of attracting retail deposits from the general public and originating primarily loans secured by first mortgages on owner-occupied, one-to-four family residences and multi-family residences located in its market area and, to a lesser extent, automobile and other consumer loans. Prior to 2007, Kaiser Federal Bank purchased, using its own underwriting standards, a significant amount of first mortgages on owner-occupied, one-to-four family residences secured by properties located throughout California.These purchases were primarily funded with Federal Home Loan Bank borrowings.Kaiser Federal Bank also originated commercial real estate loans, but made the strategic decision to cease such lending in January 2009 in light of the downturn in economic conditions.Historically, Kaiser Federal Bank has not originated, or purchased, commercial business, commercial construction or residential construction loans and has no current plans to do so. Kaiser Federal Bank offers a variety of deposit accounts, including savings accounts, money market accounts, demand deposit accounts, individual retirement accounts and certificate of deposit accounts with varied terms ranging from 90 days to five years, and emphasizes personal and efficient service for its customers. See “Business of Kaiser Federal Bank—General.” Kaiser Federal Bank is subject to regulation and examination by the Office of Thrift Supervision. Kaiser Federal Bank’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663.Its website address is www.k-fed.com.Information on this website is not and should not be considered to be a part of this prospectus. Business Strategy Our goal is to promote the financial well being of our customers and the communities we serve, through the delivery of high quality financial services and prudent management.We seek to accomplish this goal by: ● continuing our emphasis on maintaining cost efficiencies by utilizing internet banking, and maintaining easily accessible financial service centers and ATMs; ● expanding our branch network through leasing new branch/financial service center facilities or by acquiring branches from other financial institutions in close proximity to Kaiser Permanente Medical Centers in Southern California and surrounding communities. We have no current understandings or agreements for the establishment of any new branches/financial service centers; ● reducing our non-performing assets by devoting additional personnel to collection efforts; ● capitalizing on our customer relationships by expanding such relationships through internet banking and on-line bill payment services and developing new customer relationships to increase our core deposits; 2 ● increasing our origination of multi-family residential lending while maintaining a moderate growth of one-to-four family residential real estate loans and consumer loans; and ● expanding our market presence through acquisitions of other financial institutions, including Federal Deposit Insurance Corporation-assisted acquisitions, primarily in Southern California. We have no current understandings or agreements for any specific acquisition. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview and Business Strategy” for a more complete discussion of our business strategy. Our Current Organizational Structure In March 2004, K-Fed Bancorp completed a minority stock offering by selling 39.09% of its shares of common stock to depositors of Kaiser Federal Bank.The majority of the outstanding shares of common stock of K-Fed Bancorp are owned by K-Fed Mutual Holding Company, which is a mutual holding company with no stockholders. K-Fed Bancorp owns 100% of the outstanding shares of common stock of Kaiser Federal Bank. Pursuant to the terms of K-Fed Mutual Holding Company’s plan of conversion and reorganization, K-Fed Mutual Holding Company will convert from the mutual holding company to the stock holding company corporate structure.As part of the conversion, we are offering for sale in a subscription offering and possibly in a community offering and a syndicated community offering the majority ownership interest in K-Fed Bancorp that is currently held by K-Fed Mutual Holding Company.Upon the completion of the conversion and offering, K-Fed Mutual Holding Company and K-Fed Bancorp will cease to exist, and we will complete the transition of our organization from being partially owned by public stockholders to being fully owned by public stockholders.Upon completion of the conversion, public stockholders of K-Fed Bancorp will receive shares of common stock of Kaiser Federal Financial Group, Inc. in exchange for their shares of K-Fed Bancorp, excluding fractional shares which will be paid in cash. 3 The following diagram shows our current organizational structure, which is commonly referred to as the “two-tier” mutual holding company structure: After the conversion and offering are completed, we will be organized as a fully public holding company, as follows: 4 Our Market Area Our success depends primarily on the general economic conditions in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara, as nearly all of our loans are to customers in this market area. Our historical focus has allowed us to capitalize on the convenience of our banking locations to provide Kaiser Permanente employees and their family members with our financial services and products and enabling them to select Kaiser Federal Bank as their primary financial institution by, for example, the direct deposit of their bi-weekly or monthly paychecks.Our three branch offices and six financial service centers are located in close proximity to Kaiser Permanente medical centers, making Kaiser Federal Bank an attractive choice.Financial service centers provide all the services of a branch office but do not accept or dispense cash except through an on-site ATM. Most of our ATMs are strategically located at or near Kaiser Permanente facilities. By utilizing a “cashless” branch we are able to reduce personnel costs at the branch and improve our efficiency in the delivery of financial services while at the same time, building and maintaining relationships with our customers. We intend to expand our deposit base by building upon our base of Kaiser Permanente employees and our presence in the communities we serve. See “Business of Kaiser Federal Bank—Market Area” for information with respect to the markets in which we operate. Reasons for the Conversion and Offering Our Board of Directors decided at this time to convert to a fully public stock form of ownership and conduct the offering in order to enhance our capital position and support future growth. Completing the conversion and offering is necessary for us to execute our business strategy. We believe that our conversion to a fully public company and the increased capital resources that will result from the sale of our shares of common stock will provide us with the flexibility to: ● eliminate the uncertainties associated with the mutual holding company structure under the recently enacted financial reform legislation; ● support internal growth through increased lending and deposit gathering in the communities we serve; ● improve the liquidity of our shares of common stock and implement more flexible capital management strategies; ● lease new branch/financial service center facilities or acquire branches from other financial institutions, although we do not currently have any understandings or agreements regarding any specific branch; and ● finance the acquisition of financial institutions, including FDIC-assisted transactions, or other financial service companies primarily in Southern California, although we do not currently have any understandings or agreements regarding any specific acquisition transaction. 5 Terms of the Conversion and Offering Pursuant to K-Fed Mutual Holding Company’s plan of conversion and reorganization, our organization will convert from a partially public to a fully public holding company structure.In connection with the conversion, we are selling shares that represent the 66.7% ownership interest in K-Fed Bancorp currently held by K-Fed Mutual Holding Company. We are offering between 6,375,000 and 8,625,000 shares of common stock to eligible depositors of Kaiser Federal Bank, to our tax-qualified employee benefit plans and, to the extent shares remain available, to residents of the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara, to our existing public stockholders and to the general public in a community offering and, if necessary, a syndicated community offering.The number of shares of common stock to be sold may be increased to up to 9,918,750 shares as a result of demand for the shares of common stock in the offering or changes in market conditions.Unless the number of shares of common stock to be offered is increased to more than 9,918,750 shares or decreased to fewer than 6,375,000 shares, or the offering is extended beyond December 13, 2010, subscribers will not have the opportunity to change or cancel their stock orders once submitted.If the offering is extended past December 13, 2010, or if the number of shares to be sold is increased to more than 9,918,750 shares or decreased to less than 6,375,000 shares, subscribers will have the right to maintain, change or cancel their orders. If we do not receive a written response from a subscriber regarding any resolicitation, the subscriber’s order will be canceled and all funds received will be returned promptly with interest, and deposit account withdrawal authorizations will be canceled. The purchase price of each share of common stock to be offered for sale in the offering is $10.00.All investors will pay the same purchase price per share.Investors will not be charged a commission to purchase shares of common stock in the offering.Keefe, Bruyette & Woods, Inc., our marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock.Keefe, Bruyette & Woods, Inc. is not obligated to purchase any shares of common stock in the offering. As a final step in the conversion, the plan of conversion and reorganization provides that, if feasible, all shares of common stock not purchased in the subscription offering and community offering, if any, may be offered for sale to selected members of the general public in a syndicated community offering.Keefe, Bruyette & Woods, Inc. will act as sole book-running manager and Sterne, Agee & Leach, Inc. will act as co-manager.Keefe, Bruyette & Woods, Inc. and Sterne, Agee & Leach, Inc. as agents of Kaiser Federal Financial Group, Inc. may seek to form a syndicate of registered broker-dealers to assist in the sale of the common stock on a best efforts basis in the syndicated community offering.We may begin the syndicated community offering at any time following the commencement of the subscription offering.We, in our sole discretion, have the right to reject orders, in whole or in part, received in the syndicated community offering.Neither Keefe, Bruyette & Woods, Inc., Sterne, Agee & Leach, Inc. nor any registered broker-dealer shall have any obligation to take or purchase any shares of common stock in the syndicated community offering. How We Determined the Offering Range, the Exchange Ratio and the $10.00 Per Share Stock Price The amount of common stock we are offering and the exchange ratio are based on an independent appraisal of the estimated market value of Kaiser Federal Financial Group, Inc., assuming the conversion, exchange and offering are completed.RP Financial, LC., our independent appraiser, has estimated that, as of August 6, 2010, this market value was $112.5 million.Based on Office of Thrift Supervision regulations, this market value forms the midpoint of a valuation range with a minimum of $95.6 million and a maximum of $129.4 million.Based on this valuation and the valuation range, the 66.7% ownership interest of K-Fed Mutual Holding Company in K-Fed Bancorp being sold in the offering and the $10.00 per share price, the number of shares of common stock being offered for sale by Kaiser Federal Financial Group, Inc. will range from 6,375,000shares to 8,625,000 shares.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of financial institutions.The exchange ratio will range from 0.7194 shares at the minimum of the offering range to 0.9733 at the maximum of the offering range, and will preserve the existing percentage ownership of public stockholders of K-Fed Bancorp (excluding any new shares purchased by them in the stock offering and their receipt of cash in lieu of fractional shares).If demand for shares or market conditions warrant, the appraisal can be increased by 15%, which would result in an appraised value of $148.8 million, an offering of 9,918,750 shares of common stock and an exchange ratio of 1.1193. 6 The independent appraisal is based in part on K-Fed Bancorp’s financial condition and results of operations, the pro forma effect of the additional capital raised by the sale of shares of common stock in the offering, and an analysis of a peer group of ten publicly traded savings banks and thrift holding companies that RP Financial, LC. considers comparable to K-Fed Bancorp.The appraisal peer group consists of the following companies.Asset size is as of March 31, 2010 or June 30, 2010, as indicated. Company Name Ticker Symbol Exchange Headquarters Total Assets (in millions) Parkvale Financial Corp. PVSA Nasdaq Monroeville, PA $ BankFinancial Corp. BFIN Nasdaq Burr Ridge, IL United Financial Bancorp UBNK Nasdaq W. Springfield, MA Pulaski Financial Corp. PULB Nasdaq St. Louis, MO BofI Holding, Inc. BOFI Nasdaq San Diego, CA Abington Bancorp, Inc. ABBC Nasdaq Jenkintown, PA First PacTrust Bancorp FPTB Nasdaq Chula Vista, CA Home Federal Bancorp, Inc. HOME Nasdaq Nampa, ID Fidelity Bancorp, Inc. FSBI Nasdaq Pittsburgh, PA Hampden Bancorp, Inc. HBNK Nasdaq Springfield, MA As of June 30, 2010. As of March 31, 2010. 7 The following table presents a summary of selected pricing ratios for the peer group companies and Kaiser Federal Financial Group, Inc. (on a pro forma basis) based on earnings and other information as of and for the twelve months ended June 30, 2010 for Kaiser Federal Financial Group, Inc., and either March 31, 2010 or June 30, 2010 for the peer group, as reflected in the appraisal report.Compared to the average pricing of the peer group, our pro forma pricing ratios at the midpoint of the offering range indicated a discount of 10.2% on a price-to-book value basis, a discount of 12.4% on a price-to-tangible book value basis and a premium of 44.2% on a price-to-earnings basis. Price-to-earnings multiple Price-to-book value ratio Price-to-tangible book value ratio Kaiser Federal Financial Group, Inc. (on a pro forma basis, assuming completion of the conversion) Adjusted Maximum x % % Maximum x % % Midpoint x % % Minimum x % % Valuation of peer group companies, all of which are fully converted (on an historical basis) Averages x(1) % % Medians x(1) % % Only four out of a total of 10 peer group companies had meaningful earnings multiples. The independent appraisal does not indicate market value.Do not assume or expect that our valuation as indicated in the appraisal means that after the conversion and offering the shares of our common stock will trade at or above the $10.00 per share purchase price.Furthermore, the pricing ratios presented in the appraisal were utilized by RP Financial, LC. to estimate our market value and not to compare the relative value of shares of our common stock with the value of the capital stock of the peer group.The value of the capital stock of a particular company may be affected by a number of factors such as financial performance, asset size and market location. For a more complete discussion of the amount of common stock we are offering for sale and the independent appraisal, see “The Conversion and Offering—Stock Pricing and Number of Shares to be Issued.” 8 After-Market Stock Price Performance of Second-Step Conversion Offerings Provided by Independent Appraiser The following table presents after-market stock price performance information for all second-step conversions completed between January 1, 2009 and August 6, 2010.None of these companies were included in the group of 10 comparable public companies utilized in RP Financial, LC.’s valuation analysis. Conversion Completion Date Percentage Price Appreciation From Initial Trading Date Company Name and Ticker Symbol Exchange One Day One Week One Month Through August 6, 2010 Second Step Conversion Jacksonville Bancorp, Inc. (JXSB) 7/15/10 Nasdaq % % N/A % Colonial Financial Services, Inc. (COBK) 7/13/10 Nasdaq % )% N/A )% Viewpoint Financial Group, Inc. (VPFG) 7/7/10 Nasdaq )% )% )% )% Oneida Financial Corp. (ONFC) 7/7/10 Nasdaq )% )% )% )% Fox Chase Bancorp, Inc. (FXCB) 6/29/10 Nasdaq )% )% )% )% Oritani Financial Corp. (ORIT) 6/24/10 Nasdaq )% )% )% )% Eagle Bancorp Montana, Inc. (EBMT) 4/5/10 Nasdaq % % % )% Ocean Shore Holding Co. (OSHC) 12/21/09 Nasdaq % Northwest Bancshares, Inc. (NWBI) 12/18/09 Nasdaq % Average % Median % )% )% )% Stock price performance is affected by many factors, including, but not limited to:general market and economic conditions; the interest rate environment; the amount of proceeds a company raises in its offering; and numerous factors relating to the specific company, including the experience and ability of management, historical and anticipated operating results, the nature and quality of the company’s assets, and the company’s market area.None of the companies listed in the table above are exactly similar to Kaiser Federal Financial Group, Inc., the pricing ratios for their stock offerings may have been different from the pricing ratios for Kaiser Federal Financial Group, Inc. shares of common stock and the market conditions in which these offerings were completed may have been different from current market conditions.Furthermore, this table presents only short-term performance with respect to companies that recently completed their second-step conversions and may not be indicative of the longer-term stock price performance of these companies.The performance of these stocks may not be indicative of how our stock will perform. Our stock price may trade below $10.00 per share, as the stock prices of many second-step conversions have decreased below the initial offering price.Before you make an investment decision, we urge you to carefully read this prospectus, including, but not limited to, the section entitled “Risk Factors” beginning on page 20. The Exchange of Existing Shares of K-Fed Bancorp Common Stock If you are currently a stockholder of K-Fed Bancorp, your shares will be canceled at the completion of the conversion and will become the right to receive shares of common stock of Kaiser Federal Financial Group, Inc.The number of shares of common stock you receive will be based on the exchange ratio, which will depend upon our final appraised value.The following table shows how the exchange ratio will adjust, based on the valuation of Kaiser Federal Financial Group, Inc. and the number of shares of common stock issued in the offering.The table also shows the number of shares of Kaiser Federal Financial Group, Inc. common stock a hypothetical owner of K-Fed Bancorp common stock would receive in exchange for 100 shares of K-Fed Bancorp common stock owned at the completion of the conversion, depending on the number of shares of common stock issued in the offering. 9 Shares to be Sold in This Offering Shares of Kaiser Federal Financial Group, Inc. to be Issued for Shares of K-Fed Bancorp Total Shares of Common Stock to be Issued in Conversion and Offering Exchange Ratio Equivalent Value of Shares Based Upon Offering Price (1) Equivalent Pro Forma Book Value Per Exchanged Share (2) New Shares to be Received for 100 Existing Shares Amount Percent Amount Percent Minimum % % $ $ 71 Midpoint 84 Maximum 97 15% above Maximum Represents the value of shares of Kaiser Federal Financial Group, Inc. common stock to be received in the conversion by a holder of one share of K-Fed Bancorp, pursuant to the exchange ratio, based upon the $10.00 per share purchase price. Represents the pro forma book value per share at each level of the offering range multiplied by the respective exchange ratio. If you own shares of K-Fed Bancorp common stock in a brokerage account in “street name,” your shares will be automatically exchanged, and you do not need to take any action to exchange your shares of common stock.If you own shares in the form of K-Fed Bancorp stock certificates, within five business days of the completion of the conversion, our exchange agent will mail to you a statement reflecting your ownership of shares of common stock issued in the exchange. New certificates of Kaiser Federal Financial Group, Inc. common stock will not be issued.Your existing K-Fed Bancorp stock certificates will be void following completion of the conversion. No fractional shares of Kaiser Federal Financial Group, Inc. common stock will be issued to any stockholder of K-Fed Bancorp.For each fractional share that otherwise would be issued, Kaiser Federal Financial Group, Inc. will pay in cash an amount equal to the product obtained by multiplying the fractional share interest to which the holder otherwise would be entitled by the $10.00 per share subscription price.Treasury stock of K-Fed Bancorp will be cancelled and will not be a part of the exchange. Outstanding options to purchase shares of K-Fed Bancorp common stock also will convert into and become options to purchase new shares of Kaiser Federal Financial Group, Inc. common stock based upon the exchange ratio. The aggregate exercise price, duration and vesting schedule of these options will not be affected by the conversion.At June 30, 2010, there were 454,400 outstanding options to purchase shares of K-Fed Bancorp common stock, 306,400 of which have vested. Such outstanding options will be converted into options to purchase 326,895 shares of common stock at the minimum of the offering range and 442,268 shares of common stock at the maximum of the offering range.Because Office of Thrift Supervision regulations prohibit us from repurchasing our common stock during the first year following the conversion unless compelling business reasons exist for such repurchases, we may use authorized but unissued shares to fund option exercises that occur during the first year following the conversion.If all existing options were exercised for authorized, but unissued shares of common stock following the conversion, stockholders would experience dilution of approximately 3.31% at both the minimum and the maximum of the offering range. 10 How We Intend to Use the Proceeds From the Offering We intend to invest at least 50% of the net proceeds from the stock offering in Kaiser Federal Bank, use a portion of the proceeds for a loan to fund our employee stock ownership plan in order to fund its purchase of our shares of common stock in the stock offering and retain the remainder of the net proceeds from the offering.Therefore, assuming we sell 7,500,000 shares of common stock in the stock offering, and we have net proceeds of $70.7 million, we intend to invest $35.3 million in Kaiser Federal Bank, loan $4.5 million to our employee stock ownership plan to fund its purchase of our shares of common stock and retain the remaining $30.8 million of the net proceeds. We may use the funds we retain for investments, to pay cash dividends, to repurchase shares of common stock, to acquire other financial institutions and for other general corporate purposes.Kaiser Federal Bank expects to use part of the proceeds it receives from us to repay a $20 million Federal Home Loan Bank of San Francisco borrowing that matures on November 29, 2010 and has a fixed rate of interest of 4.77%, to expand its branch network or to acquire other financial institutions, including FDIC-assisted transactions, or other financial services companies primarily in Southern California as opportunities arise, to support increased lending and other products and services and for other general corporate purposes. We do not currently have any agreements or understandings regarding any specific acquisition or branch purchase. Please see the section of this prospectus entitled “How We Intend to Use the Proceeds from the Offering” for more information on the proposed use of the proceeds from the offering. Persons Who May Order Shares of Common Stock in the Offering We are offering the shares of common stock in a “subscription offering” in the following descending order of priority: (i) First, to depositors with accounts at Kaiser Federal Bank with aggregate balances of at least $50 at the close of business on March 31, 2009. (ii) Second, to our tax-qualified employee benefit plans (including Kaiser Federal Bank’s employee stock ownership plan and 401(k) plan), which will receive, without payment therefore, nontransferable subscription rights to purchase in the aggregate up to 10% of the shares of common stock sold in the offering.We expect our employee stock ownership plan to purchase 6% of the shares of common stock sold in the stock offering. (iii) Third, to depositors with accounts at Kaiser Federal Bank with aggregate balances of at least $50 at the close of business on June 30, 2010. (iv) Fourth, to depositors of Kaiser Federal Bank at the close of business on September 24, 2010. Shares of common stock not purchased in the subscription offering may be offered for sale to the general public in a “community offering,” with a preference given first to natural persons (including trusts of natural persons) residing in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara, and then to K-Fed Bancorp’s public stockholders as of September 24, 2010.The community offering, if held, may begin concurrently with, during or promptly after the subscription offering as we may determine at any time.Any shares of common stock not purchased in the subscription offering or the community offering will be offered for sale through a “syndicated community offering” with Keefe, Bruyette & Woods, Inc. acting as sole book-running manager and Sterne, Agee & Leach, Inc. acting as co-manager, which is also being conducted on a best efforts basis. 11 We have the right to accept or reject, in our sole discretion, orders received in the community offering or syndicated community offering.Any determination to accept or reject stock orders in the community offering and the syndicated community offering will be based on the facts and circumstances available to management at the time of the determination. If we receive orders for more shares than we are offering, we may not be able to fully or partially fill your order.Shares will be allocated first to categories in the subscription offering.A detailed description of the subscription offering, the community offering and the syndicated community offering, as well as a discussion regarding allocation procedures, can be found in the section of this prospectus entitled “The Conversion and Offering.” Limits on How Much Common Stock You May Purchase The minimum number of shares of common stock that may be purchased is 25. If you are not currently a K-Fed Bancorp stockholder – No person exercising subscription rights through one or more similarly titled individual deposit accounts, and no group of persons exercising subscription rights through one deposit account may purchase more than five percent (5%) of the common stock sold in the offering.At the midpoint of the offering range this would be $3.8 million or 375,000 shares of common stock.If any of the following persons purchase shares of common stock, their purchases, in all categories of the offering combined, when aggregated with your purchases, cannot exceed five percent (5%) of the common stock sold in the offering: ● your spouse or relatives of you or your spouse living in your house; ● companies, trusts or other entities in which you are a trustee, have a substantial beneficial interest or hold a senior position; or ● other persons who may be your associates or persons acting in concert with you. Unless we determine otherwise, persons having the same address and persons exercising subscription rights through qualifying deposit accounts registered to the same address will be subject to the overall purchase limitation of five percent (5%) of the common stock sold in the offering in all categories of the offering combined. See the detailed description of the purchase limitations in the section of this prospectus entitled “The Conversion and Offering—Additional Limitations on Common Stock Purchases.” If you are currently a K-Fed Bancorp stockholder – In addition to the above purchase limitations, there is an ownership limitation for stockholders other than our employee stock ownership plan.Shares of common stock that you purchase in the offering individually and together with persons described above, plus any shares you and they receive in exchange for existing shares of K-Fed Bancorp common stock, may not exceed 5% of the total shares of common stock to be issued and outstanding after the completion of the conversion. 12 Subject to Office of Thrift Supervision approval, we may increase or decrease the purchase and ownership limitations at any time. How You May Purchase Shares of Common Stock in the Subscription Offering and the Community Offering In the subscription offering and community offering, you may pay for your shares only by: ● personal check, bank check or money order made payable directly to Kaiser Federal Financial Group, Inc.; or ● authorizing us to withdraw funds without penalty from the types of Kaiser Federal Bank deposit accounts designated on the stock order form. Kaiser Federal Bank is not permitted to lend funds to anyone for the purpose of purchasing shares of common stock in the offering.Additionally, you may not use a Kaiser Federal Bank line of credit check or any type of third party check to pay for shares of common stock.Please do not submit cash or wire transfers.You may not designate withdrawal from Kaiser Federal Bank’s accounts with check-writing privileges.You may not authorize direct withdrawal from a Kaiser Federal Bank retirement account.See “—Using Individual Retirement Account Funds to Purchase Shares of Common Stock.” You can subscribe for shares of common stock in the offering by delivering a signed and completed original stock order form (copies or facsimiles are not acceptable), together with full payment payable to Kaiser Federal Financial Group, Inc. or authorization to withdraw funds from one or more of your Kaiser Federal Bank deposit accounts, provided that the stock order form is received before 2:00 p.m., Pacific Time, on October 29, 2010, which is the end of the offering period.You may submit your stock order form and payment by mail using the stock order reply envelope provided, or by overnight delivery to our Stock Information Center at the address noted on the stock order form.You may hand-deliver stock order forms to Kaiser Federal Bank’s main office, located at 1359 North Grand Avenue, Covina, California.Hand-delivered stock order forms will only be accepted at this location.We will not accept stock order forms at our branch offices.Please do not mail stock order forms to Kaiser Federal Bank.Once tendered, a stock order form cannot be modified or revoked without our consent. Please see “The Conversion and Offering— Procedure for Purchasing Shares—Payment for Shares” for a complete description of how to purchase shares in the stock offering. Using Individual Retirement Account Funds to Purchase Shares of Common Stock You may be able to subscribe for shares of common stock using funds in your individual retirement account, or IRA.If you wish to use some or all of the funds in your Kaiser Federal Bank individual retirement account, the applicable funds must be transferred to a self-directed account maintained by an independent trustee, such as a brokerage firm, and the purchase must be made through that account. If you do not have such an account, you will need to establish one before placing your stock order. An annual administrative fee may be payable to the independent trustee. Because individual circumstances differ and the processing of retirement fund orders takes additional time, we recommend that you contact our Stock Information Center promptly, preferably at least two weeks before the October 29, 2010 offering deadline, for assistance with purchases using your individual retirement account or other retirement account that you may have at Kaiser Federal Bank or elsewhere.Whether you may use such funds for the purchase of shares in the stock offering may depend on timing constraints and, possibly, limitations imposed by the institution where the funds are held. 13 See “The Conversion and Offering—Procedure for Purchasing Shares—Payment for Shares” and “—Using Individual Retirement Account Funds to Purchase Shares of Common Stock” for a complete description of how to use IRA funds to purchase shares in the stock offering. Purchases by Officers and Directors We expect our directors and executive officers, together with their associates, to subscribe for 12,100 shares of common stock in the offering, representing 0.2% of shares to be sold at the minimum of the offering range.The purchase price paid by them will be the same $10.00 per share price paid by all other persons who purchase shares of common stock in the offering.Following the conversion, our directors and executive officers, together with their associates, are expected to beneficially own 472,080 shares of common stock, or 4.9% of our total outstanding shares of common stock at the minimum of the offering range, which includes shares they currently own that will be exchanged for new shares of Kaiser Federal Financial Group, Inc. See “Subscriptions by Directors and Executive Officers” for more information on the proposed purchases of our shares of common stock by our directors and executive officers. Deadline for Orders of Shares of Common Stock in the Subscription and Community Offering The deadline for purchasing shares of common stock in the subscription and community offering is 2:00 p.m., Pacific Time, on October 29, 2010, unless we extend this deadline.If you wish to purchase shares of common stock, a properly completed and signed original stock order form, together with full payment, must be received (not postmarked) by this time. Although we will make reasonable attempts to provide this prospectus and offering materials to holders of subscription rights, the subscription offering and all subscription rights will expire at 2:00 p.m., Pacific Time, on October 29, 2010, whether or not we have been able to locate each person entitled to subscription rights. TO ENSURE THAT EACH PERSON RECEIVES A PROSPECTUS AT LEAST 48 HOURS PRIOR TO THE EXPIRATION DATE OF OCTOBER 29, 2, NO PROSPECTUS WILL BE MAILED ANY LATER THAN FIVE DAYS PRIOR TO OCTOBER 29, 2-DELIVERED ANY LATER THAN TWO DAYS PRIOR TO OCTOBER 29, 2010. See “The Conversion and Offering— Procedure for Purchasing Shares—Expiration Date” for a complete description of the deadline for purchasing shares in the stock offering. You May Not Sell or Transfer Your Subscription Rights Office of Thrift Supervision regulations prohibit you from transferring your subscription rights.If you order shares of common stock in the subscription offering, you will be required to state that you are purchasing the common stock for yourself and that you have no agreement or understanding to sell or transfer your subscription rights.We intend to take legal action, including reporting persons to federal agencies, against anyone who we believe has sold or transferred his or her subscription rights.We will not accept your order if we have reason to believe that you have sold or transferred your subscription rights.On the order form, you may not add the names of others for joint stock registration who do not have subscription rights or who qualify only in a lower subscription offering priority than you do.You may add only those who were eligible to purchase shares of common stock in the subscription offering at your date of eligibility.In addition, the stock order form requires that you list all deposit accounts, giving all names on each account and the account number at the applicable eligibility date.Failure to provide this information, or providing incomplete or incorrect information, may result in a loss of part or all of your share allocation, if there is an oversubscription. 14 Delivery of Stock Certificates A statement reflecting ownership of shares of common stock issued in the subscription and community offering will be mailed to the persons entitled thereto at the certificate registration address noted by them on the stock order form, as soon as practicable following consummation of the conversion and offering.All shares of Kaiser Federal Financial Group, Inc. common stock being sold will be in book entry form and paper stock certificates will not be issued.Until a statement reflecting ownership of shares of common stock is available and delivered to purchasers, purchasers may not be able to sell the shares of common stock which they ordered, even though the common stock will have begun trading.If you are currently a stockholder of K-Fed Bancorp, see “The Conversion and Offering—Exchange of Existing Stockholders’ Stock Certificates.” Conditions to Completion of the Conversion We cannot complete the conversion and offering unless: ● The plan of conversion and reorganization is approved by at least a majority of votes eligible to be cast by members of K-Fed Mutual Holding Company (depositors of Kaiser Federal Bank) as of September 24, 2010; ● The plan of conversion and reorganization is approved by at least two-thirds of the outstanding shares of common stock of K-Fed Bancorp as of September 24, 2010, including shares held by K-Fed Mutual Holding Company; ● The plan of conversion and reorganization is approved by at least a majority of the outstanding shares of common stock of K-Fed Bancorp as of September 24, 2010, excluding those shares held by K-Fed Mutual Holding Company; ● We sell at least the minimum number of shares of common stock offered; and ● We receive the final approval of the Office of Thrift Supervision to complete the conversion and offering; however, such approval does not constitute a recommendation or endorsement of the plan of conversion and reorganization by that agency. K-Fed Mutual Holding Company intends to vote its ownership interest in favor of the plan of conversion and reorganization.At September 24, 2010, K-Fed Mutual Holding Company owned 66.7% of the outstanding shares of common stock of K-Fed Bancorp.The directors and executive officers of K-Fed Bancorp and their affiliates beneficially owned 639,402 shares of K-Fed Bancorp (including exercisable options), or 4.8% of the outstanding shares of common stock and 14.4% of the outstanding shares of common stock, excluding shares owned by K-Fed Mutual Holding Company. They intend to vote those shares in favor of the plan of conversion and reorganization. Steps We May Take if We Do Not Receive Orders for the Minimum Number of Shares If we do not receive orders for at least 6,375,000 shares of common stock, we may take several steps in order to issue the minimum number of shares of common stock in the offering range. 15 Specifically, we may: (i) increase the purchase and ownership limitations; and/or (ii) seek regulatory approval to extend the offering beyond December 13, 2010, so long as we resolicit subscriptions that we have previously received in the offering; and/or (iii) increase the purchase of shares by the employee stock ownership plan. If one or more purchase limitations are increased, subscribers in the subscription offering who ordered the maximum amount will be, and, in our sole discretion, some other large purchasers may be, given the opportunity to increase their subscriptions up to the then-applicable limit. Possible Change in the Offering Range RP Financial, LC. will update its appraisal before we complete the offering.If, as a result of demand for the shares or changes in market conditions, RP Financial, LC. determines that our pro forma market value has increased, we may sell up to 9,918,750 shares in the offering without further notice to you. If our pro forma market value at that time is either below $95.6 million or above $148.8 million, then, after consulting with the Office of Thrift Supervision, we may: ● terminate the stock offering and promptly return all funds; ● set a new offering range; or ● take such other actions as may be permitted by the Office of Thrift Supervision and the Securities and Exchange Commission. If we set a new offering range, we will notify you and subscribers will have the right to maintain, change or cancel their orders. If we do not receive a written response from a subscriber regarding any resolicitation, the subscriber’s order will be canceled and all funds received will be returned promptly with interest, and deposit account withdrawal authorizations will be canceled. Possible Termination of the Offering We may terminate the offering at any time prior to the special meeting of members of K-Fed Mutual Holding Company that is being called to vote upon the conversion, and at any time after member approval with the approval of the Office of Thrift Supervision.If we terminate the offering, we will promptly return your funds with interest at 0.25% per annum and we will cancel deposit account withdrawal authorizations. Benefits to Management and Potential Dilution to Stockholders Resulting from the Conversion We expect our employee stock ownership plan, which is a tax-qualified retirement plan for the benefit of all of our employees, to purchase up to 6% of the shares of common stock we sell in the offering.These shares, when combined with shares owned by our existing employee stock ownership plan, will be less than 8% of the shares outstanding following the conversion.If we receive orders for more shares of common stock than the maximum of the offering range, the employee stock ownership plan will have first priority to purchase shares over this maximum, up to a total of 6% of the shares of common stock sold in the offering.This would reduce the number of shares available for allocation to eligible account holders.We plan to enter into employment agreements with each of our executive officers following the completion of the conversion and offering.For further information, see “Management—Benefits to Be Considered Following Completion of the Conversion—Employment Agreements.” 16 Office of Thrift Supervision regulations permit us to implement one or more new stock-based benefit plans no earlier than six months after completion of the conversion.Our current intention is to implement one or more new stock-based incentive plans no earlier than twelve months after completion of the conversion.Stockholder approval of these plans would be required.If implemented within 12 months following the completion of the conversion, the stock-based benefit plans would reserve a number of shares up to 4% of the shares of common stock sold in the offering (reduced by amounts purchased in this stock offering by our 401(k) plan using its purchase priority in the stock offering) for awards of restricted stock to key employees and directors, at no cost to the recipients.If implemented within 12 months following the completion of the conversion, the stock-based benefit plans will also reserve a number of shares up to 10% of the shares of common stock sold in the offering for issuance pursuant to grants of stock options to key employees and directors.The total grants available under the stock-based benefit plans are subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect shares of common stock or stock options previously granted by K-Fed Bancorp or Kaiser Federal Bank.Current Office of Thrift Supervision policy would require the aggregate amount of outstanding restricted stock (including prior grants) to be 4% or less of our total outstanding shares following the conversion and outstanding stock options (including prior grants) to be 10% or less of our total outstanding shares following the conversion.If the stock-based benefit plan is adopted more than 12 months after the completion of the conversion, awards of restricted stock or grants of stock options under the plan may exceed the percentage limitations set forth above.We have not yet determined the number of shares that would be reserved for issuance under these plans.For a description of our current stock-based benefit plans, see “Management—Executive Compensation—Benefit Plans—Stock Benefit Plans.” The following table summarizes the number of shares of common stock and the aggregate dollar value of grants that are available under one or more stock-based benefit plans if such plans reserve a number of shares of common stock equal to not more than 4% and 10% of the shares sold in the stock offering for restricted stock awards and stock options.The table shows the dilution to stockholders if all such shares are issued from authorized but unissued shares, instead of shares purchased in the open market.A portion of the stock grants shown in the table below may be made to non-management employees. The table also sets forth the number of shares of common stock to be acquired by the employee stock ownership plan for allocation to all employees. Number of Shares to be Granted or Purchased Dilution Resulting From Issuance of Shares for Stock-Based Benefit Plans As a Percentage of Common Stock to be Sold in the Offering Value of Grants (1) At Minimum of Offering Range At Adjusted Maximum of Offering Range At Minimum of Offering Range At Adjusted Maximum of Offering Range Employee stock ownership plan % N/A $ $ Restricted stock awards % Stock options % Total % % $ $ The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made.For purposes of this table, fair value for stock awards is assumed to be the same as the offering price of $10.00 per share.The fair value of stock options has been estimated at $1.95 per option using the Black-Scholes option pricing model, adjusted for the exchange ratio, with the following assumptions:a grant-date share price and option exercise price of $10.00; an expected option life of seven years; a dividend yield of 4.85%; a risk-free rate of return of 1.79%; and a volatility rate of 33.38% based on the volatility of K-Fed Bancorp common stock. The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. No dilution is reflected for the employee stock ownership plan because such shares are assumed to be purchased in the stock offering. 17 We may fund our stock-based benefit plans through open market purchases, as opposed to new issuances of stock; however, if any options previously granted under our existing 2004 Stock Option Plan are exercised during the first year following completion of the offering, they will be funded with newly issued shares as Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this offering except to fund the grants of restricted stock under our stock-based benefit plan or under extraordinary circumstances.We have been advised by the staff of the Office of Thrift Supervision that the exercise of outstanding options and cancellation of treasury shares in the conversion will not constitute an extraordinary circumstance for purposes of this test. The following table presents information as of June 30, 2010 regarding our employee stock ownership plan, our 2004 Stock Option Plan, 2004 Recognition and Retention Plan and our proposed stock-based benefit plan.The table below assumes that 12,935,140 shares are outstanding after the offering, which includes the sale of 8,625,000 shares in the offering at the maximum of the offering range and the issuance of shares in exchange for shares of K-Fed Bancorp using an exchange ratio of 0.9733.It also assumes that the value of the stock is $10.00 per share. Existing and New Stock Benefit Plans Participants Shares at Maximum of Offering Range Estimated Value of Shares Percentage of Shares Outstanding After the Conversion Employee Stock Ownership Plan: Employees Shares purchased in 2004 offering (1) $ % Shares to be purchased in this offering Total employee stock ownership plan shares $ % Restricted Stock Awards: Directors, Officers and Employees 2004 Recognition and Retention Plan (1) $ % New shares of restricted stock Total shares of restricted stock $ % (5) Stock Options: Directors, Officers and Employees 2004 Stock Option Plan (1) $ % New stock options Total stock options $ % (5) Total of stock benefit plans $ % The number of shares indicated has been adjusted for the 0.9733 exchange ratio at the maximum of the offering range. As of June 30, 2010, 276,746 of these shares, or 284,338 shares prior to adjustment for the exchange, have been allocated. As of June 30, 2010, 163,729 of these shares, or 168,220 shares prior to adjustment for the exchange, have been awarded, and 141,343 shares, or 145,220 shares prior to adjustment for the exchange, have vested. The value of restricted stock awards is determined based on their fair value as of the date grants are made.For purposes of this table, the fair value of awards under the new stock-based benefit plan is assumed to be the same as the offering price of $10.00 per share. The number of shares of restricted stock and stock options set forth in the table would exceed regulatory limits if a stock-based incentive plan was adopted within one year of the completion of the conversion.Accordingly, the number of new shares of restricted stock and stock options set forth in the table would have to be reduced such that the aggregate amount of stock awards would be 4% or less of our outstanding shares and the aggregate amount of stock options would be 10% or less of our outstanding shares, unless we obtain a waiver from the Office of Thrift Supervision, or we implement the incentive plan after 12 months following the completion of the conversion.Our current intention is to implement a new stock-based incentive plan no earlier than 12 months after completion of the conversion. As of June 30, 2010, options to purchase 442,268 of these shares, or 454,400 shares prior to adjustment for the exchange, have been awarded, and options to purchase 99,817 of these shares, or 102,555 shares prior to adjustment for the exchange, remain available for future grants. The weighted-average fair value of stock options has been estimated at $1.95 per option, adjusted for the exchange ratio, using the Black-Scholes option pricing model.The fair value of stock options uses the Black-Scholes option pricing model with the following assumptions: exercise price, $10.00; trading price on date of grant, $10.00; dividend yield, 4.85%; expected life, seven years; expected volatility, 33.38%; and risk-free rate of return, 1.79%.The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. 18 Market for Common Stock Existing publicly held shares of K-Fed Bancorp’s common stock are quoted on the Nasdaq Global Market under the symbol “KFED.” Upon completion of the conversion, the shares of common stock of Kaiser Federal Financial Group, Inc. will replace the existing shares. We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “KFFG.” In order to list our stock on the Nasdaq Global Market, we are required to have at least three broker-dealers who will make a market in our common stock.K-Fed Bancorp currently has more than three market makers, including Keefe, Bruyette & Woods, Inc.Persons purchasing shares of common stock in the offering may not be able to sell their shares at or above the $10.00 price per share. Our Dividend Policy We have paid quarterly cash dividends since the second quarter of fiscal 2005.We currently pay a quarterly cash dividend of $0.11 per share, or $0.44 on an annualized basis.After we complete the conversion, we intend to continue to pay cash dividends on a quarterly basis, although at a reduced level, the amount of which will be determined following completion of the conversion. However, the dividend rate and the continued payment of dividends will depend on a number of factors including our capital requirements, our financial condition and results of operations, the rate of tax on dividends, statutory and regulatory limitations, and general economic conditions.We cannot assure you that we will not reduce or eliminate dividends in the future. See “Selected Consolidated Financial and Other Data of K-Fed Bancorp and Subsidiary” and “Market for the Common Stock” for information regarding our historical dividend payments. Tax Consequences K-Fed Mutual Holding Company, K-Fed Bancorp, Kaiser Federal Bank and Kaiser Federal Financial Group, Inc. have received an opinion of counsel from Luse Gorman Pomerenk & Schick, P.C., regarding all of the material federal income tax consequences of the conversion.As a general matter, the conversion will not be a taxable transaction for purposes of federal or state income taxes to K-Fed Mutual Holding Company, K-Fed Bancorp (except for cash paid for fractional shares), Kaiser Federal Bank, Kaiser Federal Financial Group, Inc., persons eligible to subscribe in the subscription offering, or existing stockholders of K-Fed Bancorp.Existing stockholders of K-Fed Bancorp who receive cash in lieu of fractional share interests in shares of Kaiser Federal Financial Group, Inc. will recognize a gain or loss equal to the difference between the cash received and the tax basis of the fractional share. How You Can Obtain Additional Information—Stock Information Center Our banking personnel may not, by law, assist with investment-related questions about the offering.If you have any questions regarding the conversion or offering, please call our Stock Information Center.The toll-free telephone number is (877) 860-2086.The Stock Information Center is open Monday through Friday between 10:00a.m. and 4:00 p.m., Pacific Time.The Stock Information Center will be closed on weekends and bank holidays. 19 RISK FACTORS You should consider carefully the following risk factors in evaluating an investment in the shares of common stock.An investment in our common stock is subject to risks inherent in our business.Before making an investment decision, you should carefully consider the risks and uncertainties described below together with all of the other information included in this prospectus.In addition to the risks and uncertainties described below, other risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially and adversely affect our business, financial condition and results of operations.The value or market price of our common stock could decline due to any of these identified or other risks, and you could lose all or part of your investment. Risks Related to Our Business Further deterioration of economic conditions in our primary market of California, could seriously impair the value of our loan portfolio and adversely affect our results of operations. All our real estate loans are secured by properties located in California.Decreases in California real estate values beginning in 2008 and continuing through the present have adversely affected the value of properties collateralizing our loans.As of June 30, 2010, 94.4% or $727.5 million of our loan portfolio consisted of loans secured by real estate.As a result of the weak economy in California, our level of non-performing and delinquent loans has increased dramatically in recent periods.At June 30, 2010, loans delinquent 90 days or more totaled $16.2 million, or 2.1% of total loans compared to $16.0 million, or 2.1% of total loans at March 31, 2010 and $6.2 million, or 0.8% of total loans at June 30, 2009.At June 30, 2010, non-performing loans totaled $31.5 million, or 4.1% of total loans compared to $28.9 million, or 3.8% of total loans at March 31, 2010 and $8.9 million, or 1.2% of total loans at June 30, 2009.In the event that we are required to foreclose on a property securing a mortgage loan or pursue other remedies in order to protect our investment, we may not recover funds in an amount equal to any remaining loan balance as a result of prevailing general economic or local conditions, real estate values and other factors associated with the ownership of real property.As a result, the market value of the real estate or other collateral underlying the loans may not, at any given time, be sufficient to satisfy the outstanding principal amount of the loans. Consequently, we would sustain significant loan losses and potentially incur a higher provision for loan loss expense. Adverse changes in the economy may also have a negative effect on the ability of borrowers to make timely repayments of their loans, which could have an adverse impact on earnings.See “Business of Kaiser Federal Bank— Market Area­—Asset Quality.” Our loan portfolio possesses increased risk due to our level of multi-family residential real estate, commercial real estate and consumer loans, which could increase our level of provision for loan losses. Our outstanding multi-family residential real estate, commercial real estate and consumer loans accounted for 56.5% of our total loan portfolio as of June 30, 2010.Generally, management considers these types of loans to involve a higher degree of risk compared to permanent first mortgage loans on one-to-four family, owner occupied residential properties.These loans have higher risks than permanent loans secured by residential real estate for the following reasons: ● Multi-Family Residential Real Estate Loans.These loans are underwritten on the income producing potential of the property, financial strength of the borrower and any guarantors.Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service.At June 30, 2010, 36.1% of our total loan portfolio consisted of multi-family loans, and we intend, subject to market conditions, to increase our origination of multi-family residential loans.As a result of this recent change in our lending emphasis, a significant portion of our multi-family residential loans are relatively new or “unseasoned,” and have not been outstanding for a sufficient period of time to demonstrate performance and indicate the potential risks in the loan portfolio. 20 ● Commercial Real Estate Loans.These loans are underwritten on the income producing potential of the property or the successful operation of the borrowers’ or tenants’ businesses, financial strength of the borrower and any guarantors.Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service. ● Consumer Loans.Collateralized consumer loans (such as automobile loans) are collateralized by assets that may not provide adequate source of repayment of the loan due to depreciation, damage or loss.As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Management plans to continue its increased emphasis on higher yielding products such as multi-family residential real estate loans, while returning to a moderate growth ofone-to-four family residential real estate loans. Many of our commercial and multi-family residential real estate loans are not fully amortizing and contain large balloon payments upon maturity. These balloon payments may require the borrower to either sell or refinance the underlying property in order to make the balloon payment. Further, commercial and multi-family residential real estate loans generally have relatively large balances to single borrowers or related groups of borrowers. Accordingly, if we make any errors in judgment in the collectability of our commercial and multi-family residential real estate loans or the valuation of underlying collateral, any resulting charge-offs may be larger on a per loan basis than those incurred with our residential or consumer loan portfolios. As a result of the above factors, management may determine it necessary to increase the level of provision for loan losses. Increased provisions for loan losses could negatively affect our results of operations. Our loan portfolio possesses increased risk due to its amount of nonconforming loans. A significant portion of our one-to-four family residential loans are nonconforming to secondary market requirements, and are therefore, not saleable to Freddie Mac or Fannie Mae.At June 30, 2010, about 17.0% of our one-to-four family residential loan portfolio consisted of loans that were considered nonconforming due to loan size.Included in non-accrual loans at June 30, 2010 were two loans totaling $1.2 million that were nonconforming due to each loan’s principal amount. As of June 30, 2010, we held in portfolio one-to-four family interest-only mortgage loans totaling $45.3 million or 5.9% of gross loans as compared to $59.7 million or 8.0% of gross loans at June 30, 2009. The interest rates on these loans are generally initially fixed for three, five, seven or ten year terms and then adjust in accordance with the terms of the loan to require payment of both principal and interest in order to amortize the loan for the remainder of the term.At June 30, 2010, $16.8 million of these loans convert to fully-amortizing status within the next five years.From February 2004 until February 2007, we originated or purchased interest-only loans on the basis that the loans were underwritten at the fully indexed and fully amortized rate.During such period, we also purchased loans to borrowers who provided limited or no documentation of income, known as stated income loans.A stated income loan is a loan where the borrower’s income source is not subject to verification through the application process, but the reasonableness of the stated income is verified through review of other sources, such as compensation surveys. At June 30, 2010, we had $75.2 million in stated income loans, or 9.8% of gross loans, as compared to $94.3 million, or 12.5% of gross loans at June 30, 2009. Included in our stated income loans at June 30, 2010 were $9.9 million in interest-only loans.We have not purchased any one-to-four family loans since 2007. 21 Nonconforming one-to-four family residential loans are generally considered to have an increased risk of delinquency and foreclosure than conforming loans and may result in higher levels of provision for loan losses.For example, if the interest rate adjustment results in the borrower being unable to make higher payments of both interest and principal or to refinance the loan, we would be required to initiate collection efforts including foreclosure in order to protect our investment.The percentage of nonconforming loans that are either performing or less than 60 days delinquent at June 30, 2010 was 88.7% as compared to 95.2% at June 30, 2009.Our nonconforming loan portfolio could be adversely affected should regional and national economic conditions deteriorate further. In addition, we may not recover funds in an amount equal to any remaining loan balance. Consequently, we could sustain loan losses and potentially incur a higher provision for loan losses. High loan-to-value ratios on a portion of our residential mortgage loan portfolio expose us to greater risk of loss. Many of our residential mortgage loans are secured by liens on mortgage properties in which the borrowers have little or no equity because of the decline in home values in our market areas.Residential loans with high loan-to-value ratios will be more sensitive to declining property values than those with lower combined loan-to-value ratios and, therefore, may experience a higher incidence of default and severity of losses.In addition, if the borrowers sell their homes, such borrowers may be unable to repay their loans in full from the sale.As a result, these loans may experience higher rates of delinquencies, defaults and losses. If the allowance for loan losses is not sufficient to cover actual losses, our results of operations may be negatively affected. In the event that loan customers do not repay their loans according to their terms and the collateral security for the payments of these loans is insufficient to pay any remaining loan balance, we may experience significant loan losses. Such credit risk is inherent in the lending business, and failure to adequately assess such credit risk could have a material adverse affect on our financial condition and results of operations. Management makes various assumptions and judgments about the collectability of the loan portfolio, including the creditworthiness of the borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of the loans. In determining the amount of the allowance for loans losses, management reviews the loan portfolio and historical loss and delinquency experience, as well as overall economic conditions and peer data. If management’s assumptions are incorrect, the allowance for loan losses may be insufficient to cover probable incurred losses in the loan portfolio, resulting in additions to the allowance.The allowance for loan losses is also periodically reviewed by the Office of Thrift Supervision, who may disagree with the allowance and require us to increase such amount.Additions to the allowance for loans losses would be made through increased provisions for loan losses and could negatively affect our results of operations. At June 30, 2010, our allowance for loan losses was $13.3 million, or 1.7% of total loans and 42.3% of non-performing loans as compared to $4.6 million, or 0.6% of total loans and 51.7% of non-performing loans at June 30, 2009. If our non-performing assets continue to increase, our earnings will suffer. At June 30, 2010, our non-performing assets totaled $32.8 million, which was an increase of $23.5 million or 250.4% over non-performing assets at June 30, 2009.Our non-performing assets adversely affect our net income in various ways. We do not record interest income on non-accrual loans or real estate owned. We must establish an allowance for loan losses that reserves for losses inherent in the loan portfolio that are both probable and reasonably estimable through current period provisions for loan losses.From time to time, we also write down the value of properties in our real estate owned portfolio to reflect changing market values. Additionally, there are legal fees associated with the resolution of problem assets as well as carrying costs such as taxes, insurance and maintenance related to our real estate owned. Further, the resolution of non-performing assets requires the active involvement of management, which can distract them from our overall supervision of operations and other income-producing activities. Finally, if our estimate of the allowance for loan losses is inadequate, we will have to increase the allowance for loan losses accordingly. 22 A major portion of our one-to-four family residential loan portfolio is serviced by third parties, which limits our ability to foreclose on such loans, and foreclosure is further limited by California law. At June 30, 2010, $208.8 million or 62.2% of our one-to-four family residential loans were serviced by third parties.Of this amount, $16.0 million or 7.7% percent were non-performing.Our policy is to timely pursue our foreclosure rights to maximize our ability to obtain control of the property. However, our ability to implement this policy requires the timely cooperation of our third-party servicers. When a loan goes into default, it is the responsibility of the third-party servicer to enforce the borrower’s obligation to repay the outstanding indebtedness.In the event the borrower is unable to bring the loan current or a loan modification is not agreed to, the servicer is obligated to foreclose on the property on behalf of Kaiser Federal Bank.Due to a number of factors, including the high rate of loan delinquencies, we believe that our servicers have not vigorously pursued collection efforts on our behalf.We have attempted to exercise our rights under servicing agreements to have the loan servicing returned to us so that we can aggressively resolve the delinquency status of these loans. We have been unsuccessful in negotiating the transfer of these servicing rights to us and are currently pursuing legal action to obtain the transfer of these servicing rights. In addition, the State of California recently enacted a law that places severe restrictions on the ability of a lender to foreclose on owner occupied real estate securing one-to-four family residential loans.This law has added 90 days to the standard timeline for foreclosures of most owner occupied single family mortgages.Other similar bills placing additional temporary moratoriums on foreclose sales otherwise modifying the foreclosure procedures to the benefit of borrowers and the detriment of lenders may be enacted by the United States Congress or the State of California in the future. Delays in our ability to foreclose on property, whether caused by restrictions under state or federal law or the failure of a third party servicer to timely pursue foreclosure action, can increase our potential loss on such property, due to other factors such as lack of maintenance, unpaid property taxes and adverse changes in market conditions.These delays may adversely affect our ability to limit our credit losses. If property taken into real estate owned is not properly valued or sufficiently reserved to cover actual losses, or if we are required to increase our valuation reserves, our earnings could be reduced. We obtain updated valuations in the form of appraisals and broker price opinions when a loan has been foreclosed and the property is transferred to real estate owned, and at certain other times during the asset’s holding period.Our net book value in the loan at the time of foreclosure and thereafter is compared to the lower of adjusted cost basis orupdated market value of the foreclosed property less estimated selling costs (fair value).A charge-off is recorded for any excess in the asset’s net book value over its fair value when the loan is transferred to real estate owned.If our valuation determination is inaccurate, the fair value of our investments in real estate may not be sufficient to recover our net book value in such assets, resulting in the need for additional charge-offs.Additional charge-offs to our investments in real estate could have an adverse effect on our financial condition and results of operations. 23 In addition, bank regulators periodically review our real estate owned and may require us to recognize further charge-offs.Any increase in our charge-offs, as required by such regulators, may have an adverse effect on our financial condition and results of operations. Our litigation related costs might continue to increase. Kaiser Federal Bank is subject to a variety of legal proceedings that have arisen in the ordinary course of its business.In the current economic environment, our involvement in litigation has increased significantly, primarily as a result of the increase in our non-performing assets.In addition, we may incur additional litigation costs related to our seeking to terminate certain third-party loan servicers.There can be no assurance that our loan workout and other activities will not result in increased litigation expense that may have a material adverse effect on our profitability. We depend on our management team to implement our business strategy and execute successful operations and we could be harmed by the loss of their services. We are dependent upon the services of our senior management team.Our strategy and operations are directed by the senior management team. Upon completion of the conversion and offering, our President and Chief Executive Officer and our four other executive officers will enter into employment agreements with Kaiser Federal Bank. Any loss of the services of the President and Chief Executive Officer or other members of the management team could impact our ability to implement our business strategy, and have a material adverse effect on our results of operations and our ability to compete in our markets. See “Management– Benefits to Be Considered Following Completion of the Conversion—Employment Agreements.” Strong competition in our primary market area may reduce our ability to attract and retain deposits and also may increase our cost of funds. We operate in a very competitive market for the attraction of deposits, the primary source of our funding.Historically, our most direct competition for deposits has come from credit unions, community banks, large commercial banks and thrift institutions within our primary market areas.In recent years competition has also come from institutions that largely deliver their services over the internet.Such competitors have the competitive advantage of lower infrastructure costs.Particularly in times of extremely low or extremely high interest rates, we have faced significant competition for investors’ funds from short-term money market securities and other corporate and government securities.During periods of regularly increasing interest rates, competition for interest bearing deposits increases as customers, particularly certificate of deposit customers, tend to move their accounts between competing businesses to obtain the highest rates in the market. As a result, Kaiser Federal Bank incurs a higher cost of funds in an effort to attract and retain customer deposits.We strive to grow our lower cost deposits, such as non-interest bearing checking accounts, in order to reduce our cost of funds. Strong competition in our primary market area may reduce our ability to originate loans and also decrease our yield on loans. We are located in a competitive market that affects our ability to obtain loans through origination as well as originating them at rates that provide an attractive yield.Competition for loans comes principally from mortgage bankers, commercial banks, other thrift institutions, nationally based homebuilders and credit unions.Internet based lenders have also become a greater competitive factor in recent years.Such competition for the origination of loans may limit future growth and earnings prospects. 24 Changes in interest rates could adversely affect our results of operations and financial condition. Our results of operations and financial condition are significantly affected by changes in interest rates.Our results of operations depend substantially on our net interest income, which is the difference between the interest income we earn on our interest-earning assets, such as loans and securities, and the interest expense we pay on our interest-bearing liabilities, such as deposits and borrowings.Because our interest-bearing liabilities generally reprice or mature more quickly than our interest-earning assets, an increase in interest rates generally would tend to result in a decrease in net interest income. Changes in interest rates may also affect the average life of loans and mortgage-related securities. Decreases in interest rates can result in increased prepayments of loans and mortgage-related securities, as borrowers refinance to reduce their borrowing costs.Under these circumstances, we are subject to reinvestment risk to the extent that we are unable to reinvest the cash received from such prepayments at rates that are comparable to the rates on existing loans and securities. Additionally, increases in interest rates may decrease loan demand and make it more difficult for borrowers to repay adjustable rate loans. Also, increases in interest rates may extend the life of fixed-rate assets, which would restrict our ability to reinvest in higher yielding alternatives, and may result in customers withdrawing certificates of deposit early so long as the early withdrawal penalty is less than the additional interest they could receive on an alternative investment. If our investment in the Federal Home Loan Bank of San Francisco becomes impaired, our earnings and stockholders’ equity could decrease. We are required to own common stock of the Federal Home Loan Bank of San Francisco to qualify for membership in the Federal Home Loan Bank System and to be eligible to borrow funds under the Federal Home Loan Bank’s advance program.Our investment in Federal Home Loan Bank common stock as of June 30, 2010 was $12.2 million.Federal Home Loan Bank common stock is not a marketable security and can only be redeemed by the Federal Home Loan Bank. Federal Home Loan Banks may be subject to accounting rules and asset quality risks that could materially lower their regulatory capital. In an extreme situation, it is possible that the capitalization of a Federal Home Loan Bank, including the Federal Home Loan Bank of San Francisco, could be substantially diminished or reduced to zero. Consequently, there is a risk that our investment in Federal Home Loan Bank of San Francisco common stock could be deemed impaired at some time in the future, and if this occurs, it would cause our earnings and stockholders’ equity to decrease by the amount of the impairment charge. The United States economy remains weak and unemployment levels are high.A prolonged recession, especially one affecting our geographic market area, will adversely affect our business and financial results. The United States experienced a severe economic recession in 2008 and 2009, which effects have continued into 2010.Recent growth has been slow and unemployment remains at very high levels and is not expected to improve in the near future.Loan portfolio quality has deteriorated at many financial institutions reflecting, in part, the weak United States economy and high unemployment rates.In addition, the value of real estate collateral supporting many commercial loans and home mortgages has declined and may continue to decline, increasing the risk that we would incur losses if borrowers default on their loans.Bank and bank holding company stock prices have declined substantially, and it is significantly more difficult for banks and bank holding companies to raise capital or borrow funds than it has been in past years. 25 The Federal Deposit Insurance Corporation Quarterly Banking Profile has reported that non-performing assets as a percentage of assets for Federal Deposit Insurance Corporation-insured financial institutions rose to 3.43% as of March 31, 2010, compared to 0.95% as of December 31, 2007.For the quarter ended March 31, 2010, the Federal Deposit Insurance Corporation Quarterly Banking Profile has reported that return on average assets was 0.54% for Federal Deposit Insurance Corporation-insured financial institutions compared to 0.81% for the year ended December 31, 2007.The NASDAQ Bank Index declined 36.9% between December 31, 2007 and June 30, 2010. At June 30, 2010, our non-performing assets as a percentage of total assets was 3.79%, and our return on average assets was 0.38% for the year ended June 30, 2010. Continued negative developments in the financial services industry and the domestic and international credit markets may significantly affect the markets in which we do business, the market for and value of our loans and investments, and our ongoing operations, costs and profitability.Continued declines in both the volume of real estate sales and the sale price coupled with the current recession and the associated increase in unemployment may result in higher than expected loan delinquencies or problem assets, a decline in demand for our products and services, or lack of growth or a decrease in deposits.These potential negative events may cause us to incur losses, adversely affect our capital, liquidity, financial condition and business operations.These declines may have a greater affect on our earnings and capital than on the earnings and capital of financial institutions whose loan portfolios are more diversified.Moreover, continued declines in the stock market in general, or stock values of financial institutions and their holding companies specifically, could adversely affect our stock performance. Any future Federal Deposit Insurance Corporation insurance premiums and/or special assessments will adversely impact our earnings. Due to the costs of resolving the increasing numbers of bank failures in 2008 and 2009, on May 22, 2009, the Federal Deposit Insurance Corporation, or FDIC, adopted a final rule levying a five basis point special insurance premium assessment on each insured depository institution’s assets minus Tier 1 capital as of June 30, 2009.We recorded an expense of $407,000 during the quarter ended June 30, 2009, to reflect the special assessment.Any further special assessments that the FDIC levies will be recorded as an expense during the appropriate period.In addition, the FDIC increased the general assessment rate and, therefore, our federal deposit general insurance premium expense will increase compared to prior periods. The FDIC also issued a final rule pursuant to which all insured depository institutions were required to prepay on December 30, 2009 their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012.The assessment rate for the fourth quarter of 2009 and for 2010 was based on each institution’s total base assessment rate for the third quarter of 2009, modified to assume that the assessment rate in effect on September 30, 2009 had been in effect for the entire third quarter, and the assessment rate for 2011 and 2012 would be equal to the modified third quarter assessment rate plus an additional three basis points.In addition, each institution’s base assessment rate for each period was calculated using its third quarter assessment base, adjusted quarterly for an estimated 5% annual growth rate in the assessment base through the end of 2012.We made a payment of $3.6 million to the FDIC on December 30, 2009, and recorded the payment as a prepaid expense, which will be amortized to expense over three years. 26 In the event that the special assessment and the prepayment do not provide sufficient funds for the FDIC to resolve future bank failures, the FDIC may require another special assessment or increase assessment rates for all FDIC insured institutions.An increase in assessments will adversely affect our results of operations. We may engage in FDIC-assisted transactions, which could present additional risks to our business. We may have opportunities to acquire the assets and liabilities of failed banks in FDIC-assisted transactions, including transactions in Southern California.Although these FDIC-assisted transactions typically provide for FDIC assistance to an acquirer to mitigate certain risks, such as sharing exposure to loan losses and providing indemnification against certain liabilities of the failed institution, we are (and would be in future transactions) subject to many of the same risks we would face in acquiring another bank in a negotiated transaction, including risks associated with maintaining customer relationships and failure to realize the anticipated acquisition benefits in the amounts and within the timeframes we expect.In addition, because these acquisitions are structured in a manner that would not allow us the time and access to information normally associated with preparing for and evaluating a negotiated acquisition, we may face additional risks in FDIC-assisted transactions, including additional strain on management resources, management of problem loans, problems relating to integration of personnel and operating systems and impact to our capital resources requiring us to raise additional capital.We may not be successful in overcoming these risks or any other problems encountered in connection with any FDIC-assisted transactions.Our inability to overcome these risks could have a material adverse effect on our business, financial condition and results of operations.Moreover, even though we may desire to participate in an FDIC-assisted transaction, we can offer no assurances that the FDIC would allow us to participate, or what the terms of such transaction might be or whether we would be successful in acquiring the bank or assets and/or deposits that we are seeking. We operate in a highly regulated environment and may be adversely affected by changes in laws and regulations. We are currently subject to extensive regulation, supervision and examination by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation. Such regulators govern the activities in which we may engage, primarily for the protection of depositors and the Deposit Insurance Fund.These regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the ability to impose restrictions on a bank’s operations, reclassify assets, determine the adequacy of a bank’s allowance for loan losses and determine the level of deposit insurance premiums assessed.New financial reform legislation, entitled the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), has been enacted by Congress that will change the banking regulatory framework, create an independent consumer protection bureau that will assume the consumer protection responsibilities of the various federal banking agencies, and establish more stringent capital standards for banks and bank holding companies.The legislation will also result in new regulations affecting the lending, funding, trading and investment activities of banks and bank holding companies.Any further changes in such regulation and oversight, whether in the form of regulatory policy, new regulations or legislation or additional deposit insurance premiums could have a material impact on our operations.Because our business is highly regulated, the laws and applicable regulations are subject to frequent change.Any new laws, rules and regulations could make compliance more difficult or expensive or otherwise adversely affect our business, financial condition or prospects. 27 Financial reform legislation recently enacted by Congress will, among other things, eliminate the Office of Thrift Supervision, tighten capital standards, create a new Consumer Financial Protection Bureau and result in new laws and regulations that are expected to increase our costs of operations. Congress has recently enacted the Dodd-Frank Act, which will significantly change the current banking regulatory structure and affect the lending, investment, trading and operating activities of financial institutions and their holding companies.The Dodd-Frank Act will eliminate our current primary federal regulator, the Office of Thrift Supervision, and require Kaiser Federal Bank to be regulated by the Office of the Comptroller of the Currency (the primary federal regulator for national banks). The Dodd-Frank Act also authorizes the Board of Governors of the Federal Reserve System to supervise and regulate all savings and loan holding companies like Kaiser Federal Financial Group, Inc., in addition to bank holding companies which it currently regulates.As a result, the Federal Reserve Board’s current regulations applicable to bank holding companies, including holding company capital requirements, will apply to savings and loan holding companies like Kaiser Federal Financial Group, Inc.These capital requirements are substantially similar to the capital requirements currently applicable to Kaiser Federal Bank, as described in “Supervision and Regulation—Federal Banking Regulation—Capital Requirements.”The Dodd-Frank Act also requires the Federal Reserve Board to set minimum capital levels for bank holding companies that are as stringent as those required for the insured depository subsidiaries, and the components of Tier 1 capital would be restricted to capital instruments that are currently considered to be Tier 1 capital for insured depository institutions.The legislation also establishes a floor for capital of insured depository institutions that cannot be lower than the standards in effect today, and directs the federal banking regulators to implement new leverage and capital requirements within 18 months that take into account off-balance sheet activities and other risks, including risks relating to securitized products and derivatives. The Dodd-Frank Act also creates a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions such as Kaiser Federal Bank, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets.Banks and savings institutions with $10 billion or less in assets will be examined by their applicable bank regulators, in Kaiser Federal Bank’s case, the Office of the Comptroller of the Currency.The new legislation also weakens the federal preemption available for national banks and federal savings associations, and gives state attorneys general the ability to enforce applicable federal consumer protection laws. The legislation also broadens the base for Federal Deposit Insurance Corporation insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution.The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2009, and non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2013.Additionally, effective July 6, 2010, regulatory changes in overdraft and interchange fee restrictions may reduce our noninterest income.The Dodd-Frank Act will increase stockholder influence over boards of directors by requiring companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments, and by authorizing the Securities and Exchange Commission to promulgate rules that would allow stockholders to nominate their own candidates using a company’s proxy materials.The legislation also directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. 28 It is difficult to predict at this time what effect the new legislation and implementing regulations will have on community banks, including the lending and credit practices of such banks.Moreover, many of the provisions of the Dodd-Frank Act will not take effect for at least a year, and the legislation requires various federal agencies to promulgate numerous and extensive implementing regulations over the next several years.Although the substance and scope of these regulations cannot be determined at this time, it is expected that the legislation and implementing regulations, particularly those relating to the new Consumer Financial Protection Bureau may curtail our revenue opportunities and increase our operating and compliance costs, and could require us to hold higher levels of regulatory capital and/or liquidity or otherwise adversely affect our business or financial results in the future. Changes in laws and regulations and the cost of regulatory compliance with new laws and regulations may adversely affect our operations and our income. In response to the financial crisis of 2008 and early 2009, Congress has taken actions that are intended to strengthen confidence and encourage liquidity in financial institutions, and the Federal Deposit Insurance Corporation has taken actions to increase insurance coverage on deposit accounts.The Dodd-Frank Act and implementing regulations are likely to have a significant effect on the financial services industry, which are likely to increase operating costs and reduce profitability. In addition, there have been proposals made by members of Congress and others that would reduce the amount delinquent borrowers are otherwise contractually obligated to pay on their mortgage loans and limit an institution’s ability to foreclose on mortgage collateral. The potential exists for additional federal or state laws and regulations, or changes in policy, affecting lending and funding practices and liquidity standards.Moreover, bank regulatory agencies have been active in responding to concerns and trends identified in examinations, and have issued many formal enforcement orders requiring capital ratios in excess of regulatory requirements. Bank regulatory agencies, such as the Office of Thrift Supervision and the Federal Deposit Insurance Corporation, govern the activities in which we may engage, primarily for the protection of depositors, and not for the protection or benefit of potential investors. In addition, new laws and regulations may increase our costs of regulatory compliance and of doing business, and otherwise affect our operations. New laws and regulations may significantly affect the markets in which we do business, the markets for and value of our loans and investments, the fees we can charge, and our ongoing operations, costs and profitability. Legislative proposals limiting our rights as a creditor could result in credit losses or increased expense in pursuing our remedies as a creditor. System failure or breaches of our network security could subject us to increased operating costs as well as litigation and other liabilities. The computer systems and network infrastructure we use could be vulnerable to unforeseen problems.Our operations are dependent upon our ability to protect our computer equipment against damage from physical theft, fire, power loss, telecommunications failure or a similar catastrophic event, as well as from security breaches, denial of service attacks, viruses, worms and other disruptive problems caused by hackers.Any damage or failure that causes an interruption in our operations could have a material adverse effect on our financial condition and results of operations.Computer break-ins, phishing and other disruptions could also jeopardize the security of information stored in and transmitted through our computer systems and network infrastructure, which may result in significant liability to us and may cause existing and potential customers to refrain from doing business with us.Although we, with the help of third-party service providers, intend to continue to implement security technology and establish operational procedures to prevent such damage, there can be no assurance that these security measures will be successful.In addition, advances in computer capabilities, new discoveries in the field of cryptography or other developments could result in a compromise or breach of the algorithms we and our third-party service providers use to encrypt and protect customer transaction data.A failure of such security measures could have a material adverse effect on our financial condition and results of operations. 29 Risks Related to the Offering The future price of the shares of common stock may be less than the $10.00 purchase price per share in the offering. If you purchase shares of common stock in the offering, you may not be able to sell them later at or above the $10.00 purchase price in the offering.In several cases, shares of common stock issued by newly converted savings institutions or mutual holding companies have traded below the initial offering price.The aggregate purchase price of the shares of common stock sold in the offering will be based on an independent appraisal. The independent appraisal is not intended, and should not be construed, as a recommendation of any kind as to the advisability of purchasing shares of common stock. The independent appraisal is based on certain estimates, assumptions and projections, all of which are subject to change from time to time.After our shares begin trading, the trading price of our common stock will be determined by the marketplace, and may be influenced by many factors, including prevailing interest rates, the overall performance of the economy, investor perceptions of Kaiser Federal Financial Group, Inc. and the outlook for the financial services industry in general.Price fluctuations may be unrelated to the operating performance of particular companies. Our failure to effectively deploy the net proceeds may have an adverse impact on our financial performance and the value of our common stock. We intend to invest between $29.9 million and $40.8 million of the net proceeds of the offering (or $47.0 million at the adjusted maximum of the offering range) in Kaiser Federal Bank.We may use the remaining net proceeds to invest in short-term investments, pay cash dividends, repurchase shares of common stock, acquire other financial institutions or for other general corporate purposes.We also expect to use a portion of the net proceeds we retain to fund a loan for the purchase of shares of common stock in the offering by the employee stock ownership plan.Kaiser Federal Bank expects to use part of the proceeds it receives from us to repay a $20 million Federal Home Loan Bank of San Francisco borrowing that matures on November 29, 2010 and has a fixed rate of interest of 4.77%, to expand its branch network or to acquire other financial institutions, including FDIC-assisted transactions, or other financial services companies primarily in Southern California as opportunities arise, to support increased lending and other products and services and for other general corporate purposes.However, with the exception of the loan to the employee stock ownership plan and the repayment of outstanding borrowings from the Federal Home Loan Bank of San Francisco, we have not allocated specific amounts of the net proceeds for any of these purposes, and we will have significant flexibility in determining the amount of the net proceeds we apply to different uses and the timing of such applications. We have not established a timetable for reinvesting of the net proceeds, and we cannot predict how long we will require to reinvest the net proceeds.See “How We Intend to Use the Proceeds from the Offering.” 30 Our return on equity will be low following the stock offering.This could negatively affect the trading price of our shares of common stock. Net income divided by average equity, known as “return on equity,” is a ratio many investors use to compare the performance of a financial institution to its peers. Following the stock offering, we expect our consolidated equity to be between $148.2 million at the minimum of the offering range and $178.8 million at the adjusted maximum of the offering range. Based upon our income for the year ended June 30, 2010, and these pro forma equity levels, our return on equity would be 2.25% and 1.87% at the minimum and adjusted maximum of the offering range, respectively. We expect our return on equity to remain low until we are able to leverage the additional capital we receive from the stock offering. Although we will be able to increase net interest income using proceeds of the stock offering, our return on equity will be negatively affected by our continuing expenses of being a public company and added expenses associated with our employee stock ownership plan and the stock-based benefit plan we intend to adopt. Until we can increase our net interest income and non-interest income and leverage the capital raised in the stock offering, we expect our return on equity to remain low, which may reduce the market price of our shares of common stock. Our stock-based benefit plans would increase our expenses and reduce our income. We intend to adopt one or more new stock-based benefit plans after the offering, subject to stockholder approval, which would increase our annual employee compensation and benefit expenses related to the stock options and shares granted to participants under our stock-based benefit plan.The actual amount of these new stock-related compensation and benefit expenses will depend on the number of options and stock awards actually granted under the plan, the fair market value of our stock or options on the date of grant, the vesting period and other factors which we cannot predict at this time.If the stock-based benefit plan is implemented within one year of the completion of the offering, the number of shares of common stock reserved for issuance for awards of restricted stock or grants of options under such stock-based benefit plan may not exceed 4% and 10%, respectively, of the shares sold in the offering, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect stock options or restricted stock previously granted by K-Fed Bancorp or Kaiser Federal Bank.If we award restricted shares of common stock or grant options in excess of these amounts under stock-based benefit plans adopted more than one year after the completion of the offering, our costs would increase further. In addition, we would recognize expense for our employee stock ownership plan when shares are committed to be released to participants’ accounts (i.e., as the loan used to acquire these shares is repaid), and we would recognize expense for restricted stock awards and stock options over the vesting period of awards made to recipients.The expense in the first year of the employee stock ownership plan following the offering has been estimated to be approximately $496,000 ($292,000 after tax) at the adjusted maximum of the offering range as set forth in the pro forma financial information under “Pro Forma Data,” assuming the $10.00 per share purchase price as fair market value. Actual expenses, however, may be higher or lower, depending on the price of our common stock.For further discussion of our proposed stock-based plans, see “Management—Benefits to Be Considered Following Completion of the Conversion—Stock Based Benefit Plans.” 31 The implementation of stock-based benefit plans may dilute your ownership interest.Historically, stockholders have approved these stock-based benefit plans. We intend to adopt one or more new stock-based benefit plans following the stock offering. These plans may be funded either through open market purchases or from the issuance of authorized but unissued shares of common stock.Our ability to repurchase shares of common stock to fund these plans will be subject to many factors, including, but not limited to, applicable regulatory restrictions on stock repurchases, the availability of stock in the market, the trading price of the stock, our capital levels, alternative uses for our capital and our financial performance.While our intention is to fund this plan through open market purchases, stockholders would experience a 8.54% reduction in ownership interest at the adjusted maximum of the offering range in the event newly issued shares of our common stock are used to fund stock options or shares of restricted common stock under the plan in an amount equal to up to 10% and 4%, respectively, of the shares sold in the offering.In the event we adopt the plan within one year following the conversion, shares of common stock reserved for issuance pursuant to awards of restricted stock and grants of options under the stock-based benefit plan would be limited to 4% and 10%, respectively, of the total shares sold in the offering, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect stock options or restricted stock previously granted by K-Fed Bancorp or Kaiser Federal Bank.In the event we adopt the plan more than one year following the conversion, the plan would not be subject to these limitations. Although the implementation of the stock-based benefit plan will be subject to stockholder approval, historically, the overwhelming majority of stock-based benefit plans adopted by savings institutions and their holding companies following mutual-to-stock conversions have been approved by stockholders. Our current intention is to adopt stock-based benefit plans more than one year following the stock offering.Stock-based benefit plans adopted more than one year following the stock offering may exceed regulatory restrictions on the size of stock-based benefit plans adopted within one year, which would further increase our costs. If we adopt stock-based benefit plans more than one year following the completion of the stock offering, then grants of shares of common stock or stock options under our stock-based benefit plans may exceed 4% and 10%, respectively, of our total outstanding shares.Stock-based benefit plans that provide for awards in excess of these amounts would increase our costs beyond the amounts estimated in “—Our stock-based benefit plans would increase our expenses and reduce our income.”Stock-based benefit plans that provide for awards in excess of these amounts could also result in dilution to stockholders in excess of that described in “—The implementation of stock-based benefit plans may dilute your ownership interest.Historically, stockholders have approved these stock-based benefit plans.”Although the implementation of the stock-based benefit plan would be subject to stockholder approval, the determination as to the timing of the implementation of such a plan would be at the discretion of our Board of Directors. Various factors may make takeover attempts more difficult to achieve. Our Board of Directors has no current intention to sell control of Kaiser Federal Financial Group, Inc. Provisions of our articles of incorporation and bylaws, federal regulations, Maryland law and various other factors may make it more difficult for companies or persons to acquire control of Kaiser Federal Financial Group, Inc. without the consent of our Board of Directors.You may want a takeover attempt to succeed because, for example, a potential acquirer could offer a premium over the then prevailing price of our common stock.The factors that may discourage takeover attempts or make them more difficult include: ● Office of Thrift Supervision regulations.Office of Thrift Supervision regulations prohibit, for three years following the completion of a conversion, the direct or indirect acquisition of more than 10% of any class of equity security of a savings institution regulated by the Office of Thrift Supervision without the prior approval of the Office of Thrift Supervision. 32 ● Articles of Incorporation of Kaiser Federal Financial Group, Inc. and statutory provisions.Provisions of the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. and Maryland law may make it more difficult and expensive to pursue a takeover attempt that management opposes, even if the takeover is favored by a majority of our stockholders.These provisions also would make it more difficult to remove our current Board of Directors or management, or to elect new directors.Specifically, under our articles of incorporation, directors will be divided into three classes, and directors may only be removed for cause by the holders of a majority of our outstanding common stock entitled to vote on the matter.In addition, under Maryland law, any person who acquires more than 10% of the common stock of Kaiser Federal Financial Group, Inc. without the prior approval of its Board of Directors would be prohibited from engaging in any type of business combination with Kaiser Federal Financial Group, Inc. for a five-year period. Any business combination after the five year prohibition would be subject to super-majority stockholder approval or minimum price requirements. Additional provisions include limitations on voting rights of beneficial owners of more than 10% of our common stock, the election of directors to staggered terms of three years and not permitting cumulative voting in the election of directors.Our articles of incorporation and bylaws provide that special meetings of stockholders can be called by our president, a majority of the whole Board of Directors, or by stockholders entitled to cast a majority of all votes entitled to vote at the meeting.Our articles of incorporation provide that at least 80% of the total votes eligible to be voted are required to approve certain amendments to the articles of incorporation, as described in “Comparison of Stockholders’ Rights For Existing Stockholders of K-Fed Bancorp—Amendment of Governing Instruments.”Our articles of incorporation permit our Board of Directors to evaluate all relevant factors in exercising its business judgment with respect to transactions that could result in a change in control.Our bylaws also contain provisions regarding the timing and content of stockholder proposals and nominations and qualification for service on the Board of Directors. ● Charter of Kaiser Federal Bank.The charter of Kaiser Federal Bank will provide that for a period of five years from the closing of the conversion and stock offering, no person other than Kaiser Federal Financial Group, Inc. may offer directly or indirectly to acquire the beneficial ownership of more than 10% of any class of equity security of Kaiser Federal Bank.This provision does not apply to any tax-qualified employee benefit plan we establish, as well as other acquisitions specified in the charter.In addition, during this five-year period, all shares owned over the 10% limit may not be voted on any matter submitted to stockholders for a vote. ● Stock options and restricted stock.We have previously granted to key employees and directors stock options and shares of restricted stock that will require payments to these persons in the event of a change in control of Kaiser Federal Financial Group, Inc.We currently expect to issue additional stock options and shares of restricted stock following the conversion.These payments may have the effect of increasing the costs of acquiring Kaiser Federal Financial Group, Inc., thereby discouraging future takeover attempts. ● Significant ownership by our directors, executive officers and stock benefit plans.Following the conversion and stock offering, our directors, executive officers and stock benefit plans are expected to beneficially own in the aggregate approximately 10.2% of our shares of common stock to be outstanding based upon sales of shares at the minimum of the offering range.The significant ownership percentage could make it more difficult to obtain the required vote for a takeover or merger that management opposes. 33 ● Employment agreements.Kaiser Federal Financial Group, Inc will implement employment agreements with each of its executive officers following the stock offering.These agreements may have the effect of increasing the costs of acquiring Kaiser Federal Financial Group, Inc., thereby discouraging future takeover attempts. See “Restrictions on Acquisition of Kaiser Federal Financial Group, Inc.” There will be a decrease in stockholders’ rights for existing stockholders of K-Fed Bancorp. As a result of the conversion, existing stockholders of K-Fed Bancorp will become stockholders of Kaiser Federal Financial Group, Inc. In addition to the provisions discussed above that may discourage takeover attempts that are favored by stockholders, some rights of stockholders of Kaiser Federal Financial Group, Inc. will be reduced compared to the rights stockholders currently have in K-Fed Bancorp.The reduction in stockholder rights results from differences between the federal and Maryland charters and bylaws, and from distinctions between federal and Maryland law.Many of the differences in stockholder rights under the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. are not mandated by Maryland law but have been chosen by management as being in the best interests of Kaiser Federal Financial Group, Inc. and its stockholders.The articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. include the following provisions: ● allowing the Board of Directors to change the authorized number of shares without stockholder approval; ● the restriction on the payment of dividends under Maryland corporate law; ● filling vacancies on the Board of Directors; ● limitations on liability for directors and officers; ● indemnification of directors, officers, employees and agents; ● the calling of special meetings of stockholders; ● greater lead time required for stockholders to submit proposals for new business or to nominate directors; ● limitations on the right of a stockholder to examine the books and records of the company; ● limitations on the voting rights of stockholders owning more than 10% of our voting shares; ● restrictions on certain types of business combinations with interested stockholders; ● consideration by the Board of Directors of certain factors when considering a change in control; and ● approval by at least 80% of the outstanding shares of capital stock entitled to vote generally is required to amend the bylaws and certain provisions of the articles of incorporation. See “Comparison of Stockholders’ Rights For Existing Stockholders of K-Fed Bancorp” for a discussion of these differences. 34 You may not revoke your decision to purchase Kaiser Federal Financial Group, Inc. common stock in the subscription or community offerings after you send us your order. Funds submitted or automatic withdrawals authorized in connection with a purchase of shares of common stock in the subscription and community offerings will be held by us until the completion or termination of the conversion and offering, including any extension of the expiration date.Because completion of the conversion and offering will be subject to regulatory approvals and an update of the independent appraisal prepared by RP Financial, LC., among other factors, there may be one or more delays in the completion of the conversion and offering.Orders submitted in the subscription and community offerings are irrevocable, and purchasers will have no access to their funds unless the offering is terminated, or extended beyond December 13, 2010, or the number of shares to be sold in the offering is increased to more than 9,918,750 shares or decreased to fewer than 6,375,000 shares. An active trading market for our common stock may not develop. K-Fed Bancorp’s common stock is currently quoted on the Nasdaq Global Market.Upon completion of the conversion, the common stock of Kaiser Federal Financial Group, Inc. will replace the existing shares.An active public trading market for Kaiser Federal Financial Group, Inc.’s common stock may not develop or be sustained after this stock offering.If an active trading market for our common stock does not develop, you may not be able to sell all of your shares of common stock on short notice, and the sale of a large number of shares at one time could depress the market price. The distribution of subscription rights could have adverse income tax consequences. If the subscription rights granted to certain depositors of Kaiser Federal Bank are deemed to have an ascertainable value, receipt of such rights may be taxable in an amount equal to such value.Whether subscription rights are considered to have ascertainable value is an inherently factual determination.We have received an opinion of counsel, Luse Gorman Pomerenk & Schick, P.C., that such rights have no value.Such opinion is not binding, however, on the Internal Revenue Service. 35 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF K-FED BANCORP AND SUBSIDIARY The following tables set forth selected consolidated historical financial and other data of K-Fed Bancorp and its subsidiary for the periods and at the dates indicated.The following is only a summary and you should read it in conjunction with the consolidated financial statements of K-Fed Bancorp andrelated notes to the consolidated financial statements beginning on page F-1 of this prospectus.The information at June 30, 2010 and 2009 and for the years ended June 30, 2010, 2009 and 2008 is derived in part from the audited consolidated financial statements that appear in this prospectus.The information at June 30, 2008, 2007 and 2006 and for the years ended June 30, 2007 and 2006 is derived in part from audited consolidated financial statements that do not appear in this prospectus. At June 30, (Dollars in thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Interest earning time deposits in other financial institutions — Securities available-for-sale Securities held-to-maturity Federal Home Loan Bank stock Loans receivable, net Total deposits Borrowings State of California time deposit — — — Total stockholders’ equity For the years ended June 30, (Dollars in thousands, except per share data) Selected Operating Data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total noninterest income Terminated stock offering costs — Noninterest expense Total noninterest expense Income before income tax expense Income tax expense Net income $ Basic earnings per share $ Diluted earnings per share $ Dividends per share $ 36 At or for the year ended June 30, Selected Operating Ratios: Return on assets (ratio of net income to average total assets) % Return on equity (ratio of net income to average total equity) % Dividend payout ratio (1) % Ratio of non-interest expense to average total assets (2) % Efficiency ratio (3) % Ratio of average interest-earning assets to average interest-bearing liabilities % Average interest rate spread % Interest rate spread at end of year % Net interest margin (4) % Asset Quality Ratios: Non-performing assets to total assets % Allowance for loan losses to non-performing loans(5) % Allowance for loan losses to total loans (5) (6) % Net charge-offs to average outstanding loans % Non-performing loans to total loans % Capital Ratios: Equity to total assets at end of year % Average equity to average assets % Tier 1 leverage (Kaiser Federal Bank only) % Tier 1 risk-based (Kaiser Federal Bank only) % Total risk-based (Kaiser Federal Bank only) % Other Data: Number of branches 9 9 9 9 7 Number of ATMs 57 56 54 54 52 Number of loans Number of deposit accounts Assets in millions per full-time equivalent employees $ The dividend payout ratio is calculated using dividends declared, including those waived by K-Fed Bancorp’s mutual holding company parent, K-Fed Mutual Holding Company, divided by net income.The following table shows information regarding cash dividends paid to our stockholders: For the year ended June 30, (In thousands) Dividends paid to public stockholders $ Dividends paid to K-Fed Mutual Holding Company — Total dividends paid $ Total dividends waived by K-Fed Mutual Holding Company $ Total dividends paid and total dividends waived by K-Fed Mutual Holding Company $ Noninterest expense, exclusive of terminated stock offering costs. Efficiency ratio represents noninterest expense as a percentage of net interest income plus noninterest income, exclusive of securities gains and losses and terminated stock offering costs. Net interest income divided by average interest-earning assets. The allowance for loan losses at June 30, 2010, 2009, 2008, 2007 and 2006 was $13.3 million, $4.6 million, $3.2 million, $2.8 million and $2.7 million, respectively. Total loans are net of deferred fees and costs. 37 FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; ● the credit risks of lending activities, including changes in the levels and trends in loans delinquencies and write-offs and changes in our allowance for loans losses and provisions for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; ● competition among depository and other financial institutions; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, such as the Dodd-Frank Act, including changes in our primary federal regulator, regulatory fees and capital requirements; ● results of examinations of us by the Office of Thrift Supervision or other regulatory authorities, including the possibility that any such authority may, among other things, require us to increase our allowance for loan losses, write-down assets, adjust our regulatory capital position or affect our ability to borrow funds or maintain or increase our deposits which could adversely affect our liquidity and earnings; 38 ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; ● changes in consumer spending, borrowing and savings habits; ● the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; ● our ability to pay dividends; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● changes in the financial condition or future prospects of issuers of securities that we own; and ● other economic competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this Prospectus. Some of these and other factors are discussed in this prospectus under the caption “Risk Factors” and elsewhere in this prospectus.Such developments could have an adverse impact on our financial position and our results of operations.Please see “Risk Factors” beginning on page20. Any forward-looking statements are based upon management’s beliefs and assumptions at the time they are made.We undertake no obligation to publicly update or revise any forward-looking statements included in this prospectus or to update the reasons why actual results could differ from those contained in such statements, whether as the result of new information, future events or otherwise.In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this prospectus might not occur, and you should not put undue reliance on any forward-looking statements. 39 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING Although we cannot determine what the actual net proceeds from the sale of the shares of common stock in the offering will be until the offering is completed, we anticipate that the net proceeds will be between $59.8 million and $81.5 million, or $94.0 million if the offering range is increased by 15%. We intend to distribute the net proceeds as follows: Based Upon the Sale at $10.00 Per Share of 6,375,000 Shares 7,500,000 Shares 8,625,000 Shares 9,918,750 Shares (1) Amount Percent of Net Proceeds Amount Percent of Net Proceeds Amount Percent of Net Proceeds Amount Percent of Net Proceeds (Dollars in thousands) Offering proceeds $ Less offering expenses ) Net offering proceeds $ % $ % $ % $ % Distribution of net proceeds: To Kaiser Federal Bank $ % $ % $ % $ % To fund loan to employee stock ownership plan $ % $ % $ % $ % Retained by Kaiser Federal Financial Group, Inc. $ % $ % $ % $ % As adjusted to give effect to an increase in the number of shares, which could occur due to a 15% increase in the offering range to reflect demand for the shares or changes in market conditions following the commencement of the offering. Payments for shares of common stock made through withdrawals from existing deposit accounts will not result in the receipt of new funds for investment but will result in a reduction of Kaiser Federal Bank’s deposits.The net proceeds may vary because total expenses relating to the offering may be more or less than our estimates.For example, our expenses would increase if a syndicated community offering were used to sell shares of common stock not purchased in the subscription and community offerings.In addition, amounts shown for the distribution of the net proceeds at the minimum of the offering range to fund the loan to the employee stock ownership plan and to be proceeds retained by Kaiser Federal Financial Group, Inc. may change if we exercise our right to have the employee stock ownership plan purchase more than 6% of the shares of common stock offered if necessary to complete the offering at the minimum of the offering range. Kaiser Federal Financial Group, Inc. may use the proceeds it retains from the offering: ● to fund a loan to the employee stock ownership plan to purchase shares of common stock in the offering; ● to invest in securities; ● to finance the acquisition of financial institutions, although we do not currently have any agreements or understandings regarding any specific acquisition transaction; ● to pay cash dividends to stockholders; ● to repurchase shares of our common stock as appropriate as part of a capital management strategy to enhance stockholder value; and 40 ● for other general corporate purposes. Initially, a substantial portion of the net proceeds will be invested in short-term investments, investment-grade debt obligations and mortgage-backed securities. Under current Office of Thrift Supervision regulations, we may not repurchase shares of our common stock during the first year following the completion of the conversion, except when extraordinary circumstances exist and with prior regulatory approval. Kaiser Federal Bank may use the net proceeds it receives from the offering: ● to repay a $20 million Federal Home Loan Bank of San Francisco borrowing that matures on November 29, 2010 and has a fixed rate of interest of 4.77%; ● to fund the origination of new loans, including multi-family residential, one-to-four family residential, and consumer loans; ● to enhance existing products and services and to support the development of new products and services; ● to expand our retail banking franchise by acquiring branches from other financial institutions or by leasing new branches primarily in Southern California, although we do not currently have any agreements or understandings regarding the establishment of specific branches; ● to acquire other financial institutions, including FDIC-assisted transactions, or other financial services companies primarily in Southern California as opportunities arise, although we do not currently have any agreements or understandings regarding any specific acquisition; ● to invest in securities; and ● for other general corporate purposes. Initially, a substantial portion of the net proceeds will be invested in short-term investments, investment-grade debt obligations and mortgage-backed securities.Except for repaying the Federal Home Loan Bank of San Francisco borrowing noted above, we have not determined specific amounts of the net proceeds that would be used for the purposes described above.The use of the proceeds outlined above may change based on many factors, including, but not limited to, changes in interest rates, equity markets, laws and regulations affecting the financial services industry, our relative position in the financial services industry, the attractiveness of potential acquisitions to expand our operations, and overall market conditions. We expect our return on equity to decrease as compared to our performance in recent years, until we are able to reinvest effectively the additional capital raised in the offering.Until we can increase our net interest income and non-interest income, we expect our return on equity to be below the industry average, which may negatively affect the value of our common stock. See “Risk Factors—Our failure to effectively deploy the net proceeds may have an adverse impact on our financial performance and the value of our common stock.” 41 OUR DIVIDEND POLICY We have paid quarterly cash dividends since the second quarter of fiscal 2005.We currently pay a quarterly cash dividend of $0.11 per share, or $0.44 on an annualized basis.After we complete the conversion, we intend to continue to pay cash dividends on a quarterly basis, although at a reduced level, the amount of which will be determined following completion of the conversion. The dividend rate and the continued payment of dividends will depend on a number of factors including our capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations, and general economic conditions.No assurance can be given that we will continue to pay dividends or that they will not be reduced or eliminated in the future. Under the rules of the Office of Thrift Supervision, Kaiser Federal Bank will not be permitted to pay dividends on its capital stock to Kaiser Federal Financial Group, Inc., its sole stockholder, if Kaiser Federal Bank’s stockholder’s equity would be reduced below the amount of the liquidation account established in connection with the conversion.In addition, Kaiser Federal Bank will not be permitted to make a capital distribution if, after making such distribution, it would be undercapitalized.For information concerning additional federal and state law and regulations regarding the ability of Kaiser Federal Bank to make capital distributions, including the payment of dividends to K-Fed Bancorp, see “Taxation—Federal Taxation” and “Supervision and Regulation—Federal Banking Regulation.” Unlike Kaiser Federal Bank, Kaiser Federal Financial Group, Inc. is not restricted by Office of Thrift Supervision regulations on the payment of dividends to its stockholders, although the source of dividends will depend on the net proceeds retained by us and earnings thereon, and dividends from Kaiser Federal Bank.K-Fed Bancorp currently does not receive cash dividends from Kaiser Federal Bank.In addition, Kaiser Federal Financial Group, Inc. will be subject to state law limitations on the payment of dividends. Maryland law generally limits dividends to an amount equal to the excess of our capital surplus over payments that would be owed upon dissolution to stockholders whose preferential rights upon dissolution are superior to those receiving the dividend, and to an amount that would not make us insolvent. We will file a consolidated federal tax return with Kaiser Federal Bank.Accordingly, it is anticipated that any cash distributions made by us to our stockholders would be treated as cash dividends and not as a non-taxable return of capital for federal tax purposes.Additionally, pursuant to Office of Thrift Supervision regulations, during the three-year period following the conversion, we will not take any action to declare an extraordinary dividend to stockholders that would be treated by recipients as a tax-free return of capital for federal income tax purposes. MARKET FOR THE COMMON STOCK K-Fed Bancorp’s common stock is currently quoted on the Nasdaq Global Market under the symbol “KFED.” Upon completion of the conversion, the new shares of common stock of Kaiser Federal Financial Group, Inc. will replace the existing shares. We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “KFFG.” In order to list our stock on the Nasdaq Global Market, we are required to have at least three broker-dealers who will make a market in our common stock.K-Fed Bancorp currently has more than three market makers, including Keefe, Bruyette & Woods, Inc. The development of a public market having the desirable characteristics of depth, liquidity and orderliness depends on the existence of willing buyers and sellers, the presence of which is not within our control or that of any market maker.The number of active buyers and sellers of our common stock at any particular time may be limited, which may have an adverse effect on the price at which our common stock can be sold.There can be no assurance that persons purchasing the common stock will be able to sell their shares at or above the $10.00 price per share in the offering.Purchasers of our common stock should have a long-term investment intent and should recognize that there may be a limited trading market in our common stock. 42 The following table sets forth the high and low trading prices for shares of K-Fed Bancorp common stock and cash dividends paid per share for the periods indicated.As of the close of business on September 24, 2010, there were 13,290,200 shares, outstanding, including 4,428,450 publicly held shares of K-Fed Bancorp common stock outstanding (excluding shares held by K-Fed Mutual Holding Company), and approximately 2,231stockholders of record. The high and low trading prices for the quarterly periods noted below were obtained from the Nasdaq Stock Market. Market Price Range High Low Dividends Year ending June 30, 2011 Quarter ended September 30, 2010 (through September 27, 2010) $ $ $ Year ending June 30, 2010 Quarter ended September 30, 2009 $ $ $ Quarter ended December 31, 2009 Quarter ended March 31, 2010 Quarter ended June 30, 2010 Year ended June 30, 2009 Quarter ended September 30, 2008 $ $ $ Quarter ended December 31, 2008 Quarter ended March 31, 2009 Quarter ended June 30, 2009 On May 26, 2010, the business day immediately preceding the public announcement of the conversion, and on September 27, 2010, the closing prices of K-Fed Bancorp common stock as reported on the Nasdaq Global Market were $9.75 per share and $8.00 per share, respectively.On the effective date of the conversion, all publicly held shares of K-Fed Bancorp common stock, including shares of common stock held by our officers and directors, will be converted automatically into and become the right to receive a number of shares of Kaiser Federal Financial Group, Inc. common stock determined pursuant to the exchange ratio.See “The Conversion and Offering—Share Exchange Ratio for Current Stockholders.”Options to purchase shares of K-Fed Bancorp common stock will be converted into options to purchase a number of shares of Kaiser Federal Financial Group, Inc. common stock determined pursuant to the exchange ratio, for the same aggregate exercise price. See “Beneficial Ownership of Common Stock.” 43 HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE At June 30, 2010, Kaiser Federal Bank exceeded all of the applicable regulatory capital requirements and was considered “well capitalized.” The table below sets forth the historical equity capital and regulatory capital of Kaiser Federal Bank at June 30, 2010, and the pro forma regulatory capital of Kaiser Federal Bank, after giving effect to the sale of shares of common stock at $10.00 per share.The table assumes the receipt by Kaiser Federal Bank of 50% of the net offering proceeds.See “How We Intend to Use the Proceeds from the Offering.” Kaiser Federal Bank Historical at June 30, 2010 Pro Forma at June 30, 2010, Based Upon the Sale in the Offering of (1) 6,375,000 Shares 7,500,000 Shares 8,625,000 Shares 9,918,750 Shares (2) Amount Percent of Assets (3) Amount Percent of Assets (3) Amount Percent of Assets (3) Amount Percent of Assets (3) Amount Percent of Assets (3) (Dollars in thousands) Equity $ % $ % $ % $ % $ % Core capital $ % $ % $ % $ % $ % Core requirement (4) Excess $ % $ % $ % $ % $ % Tier 1 risk-based capital (5) $ % $ % $ % $ % $ % Risk-based requirement Excess $ % $ % $ % $ % $ % Total risk-based capital (5) $ % $ % $ % $ % $ % Risk-based requirement Excess $ % $ % $ % $ % $ % Reconciliation of capital infused into Kaiser Federal Bank: Net proceeds $ Less:Common stock acquired by employee stock ownership plan ) Less:Common stock acquired by stock-based benefit plan ) Less:MHC net liability (8
